Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-28-1994

USA v. Bertoli
Precedential or Non-Precedential:

Docket 94-5167




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"USA v. Bertoli" (1994). 1994 Decisions. Paper 172.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/172


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                  _________________

                     No. 94-5167
                  _________________

               UNITED STATES OF AMERICA

                          v.

                 RICHARD O. BERTOLI,

                                      Appellant

                  _________________

  On Appeal from the United States District Court
          for the District of New Jersey
          (D.C. Criminal No. 89-00218-3)
                  _______________

              Argued September 20, 1994

BEFORE:   GREENBERG, ROTH, and ROSENN, Circuit Judges

              (Filed: October 28, 1994)
                    ______________

                           Richard W. Levitt
                           148 East 78th Street
                           New York, NY 10021

                           James D. Crawford (argued)
                           Schnader, Harrison, Segal &
                           Lewis
                           1600 Market Street
                           Suite 3600
                           Philadelphia, PA 19103

                                  Attorneys for Appellant

                           Edna B. Axelrod
                           Glenn J. Moramarco (argued)
                           Office of United States Attorney
                           970 Broad Street
                           Room 502
                           Newark, NJ 07102

                                  Attorneys for Appellee
GREENBERG, Circuit Judge.


           This is an appeal from a final judgment of conviction

and sentence entered by the United States District Court for the

District of New Jersey on March 30, 1994.   Richard O. Bertoli,

the appellant, was convicted of obstruction of justice and

conspiracy to obstruct justice, the third and sixth counts of a

six-count indictment.   On March 28, 1994, the district court

sentenced Bertoli to a total term of 100 months imprisonment to

be followed by two concurrent three-year terms of supervised

release.   In addition, the court imposed a $7 million fine.

           Bertoli appeals from both his sentence and his

conviction.   He contends that he is entitled to a new trial

because:   (1) the district court failed to inquire properly into

whether premature jury deliberations prejudiced him; (2) the

district court's method of conducting ex parte in camera

interviews with certain jurors violated his constitutional and

procedural rights; and (3) the district court improperly supplied

the jury with written transcripts of certain testimony.     Bertoli

argues in the alternative that his sentence should be vacated

because:   (1) the district court applied the wrong version of the

Sentencing Guidelines Manual, thereby violating his right to be

free from ex post facto punishments; (2) the district court's

calculation of the loss under the fraud guideline is not

supported by the record; (3) the district court erred by upwardly

departing to $7 million from the guidelines range fine of
$125,000.    Finally, Bertoli urges that if the case is remanded,

it should be reassigned to a different judge.

            For reasons we explain in detail below, we will affirm

the judgment of conviction but we will vacate the sentence.       We

decline to order that the case be reassigned to a different

judge, and therefore we will remand the matter to the district

court for resentencing in accordance with this Opinion.


                          I.   INTRODUCTION

            On September 29, 1989, a grand jury returned a six-

count superseding indictment, charging Bertoli and two co-

defendants, Richard Cannistraro and Leo Eisenberg, with violating

RICO, 18 U.S.C. § 1961, et. seq., conspiracy to violate RICO,

conspiracy to commit securities fraud, and three counts of

obstruction of justice.    In January 1992, the grand jury returned

a second superseding indictment, adding obstruction of justice

counts against Bertoli and Cannistraro, based on their alleged

continuing efforts to hinder the criminal prosecution.     Eisenberg

eventually pled guilty to the RICO count of the first superseding

indictment, and Cannistraro pled guilty to an information

charging him with conspiracy to obstruct justice.     Bertoli thus

became the sole remaining defendant.

            Much of the substantive conduct described at the trial

is not generally relevant to this appeal.     However, certain

evidence is -- evidence of conduct underlying Counts One and Two,

which the district court termed the "stock manipulations

schemes," and of conduct underlying Counts Three and Six, the
counts of conviction.1   Essentially, Bertoli and his co-

conspirators were charged with unlawfully manipulating the prices

of certain stocks.    The scheme worked by creating artificial

demand, which in turn artificially raised the price of the

stocks.   For example, Bertoli allocated units of certain initial

public offerings of stock ("IPOs") to individuals and entities he

controlled.    Those players restricted the purchase and sale of

the stocks in keeping with Bertoli's and Eisenberg's

instructions, thus, essentially setting the price, creating a

demand, and ensuring that the price rose.    After the prices rose,

Bertoli and the others sold their shares at a profit.

Additionally, to raise the prices still further, Cannistraro, who

was an analyst at the firm of Wood Gundy, Inc., attracted buyers

by writing favorable reports about the IPOs.2

          The third count charged Bertoli with conspiracy to

obstruct several criminal and civil investigations into his

unlawful securities fraud.    The count alleged that he conspired

to obstruct:    (1) an investigation conducted by the Securities

and Exchange Commission ("SEC"), beginning in 1983, of fraudulent

and manipulative trading of two stocks; (2) a civil action


1
 . Most of the issues in this appeal involve incidents occurring
at trial, and the trial court's responses. We set forth those
facts as they become pertinent in the analysis.
2
 . Count One specifically charged that the defendants violated
the Racketeer Influenced and Corrupt Organization Act ("RICO"),
18 U.S.C. §§ 1961, et seq., by conducting the affairs of Monarch
Funding Corp., a securities brokerage firm in New York City,
through a pattern of racketeering activity. Count Two charged
the defendants with conspiracy to violate RICO.
brought in 1985 by the SEC against Bertoli and others; (3) a

1985-86 grand jury investigation; (4) a 1987 prosecution against

Cannistraro; and (5) the current action.    The conspirators

allegedly achieved their object by causing brokers and others to

conceal evidence from the investigators and the grand jury.      The

count alleged 33 overt acts, consisting of telephone calls

between the defendants and others, and false statements by the

defendants.     The count alleged that in furtherance of the

conspiracy, the defendants destroyed documents relating to

certain accounts, filed a false financial disclosure form with

the United States Probation Office, transferred funds in the

Cayman Islands, and knowingly submitted false affidavits during

this prosecution.    Count Six charged that Bertoli and others

obstructed justice by transferring certain proceeds of

racketeering activity from the Cayman Islands to the Principality

of Andorra in Europe, with the deliberate intent to hide their

criminal activity and unlawful gains from the United States

government.

          The case against Bertoli was tried between June 1,

1993, and August 24, 1993.    For the first seven weeks of trial,

Bertoli was pro se; thereafter, an attorney entered the case on

his behalf.   On August 24, 1993, the jury returned a verdict

finding Bertoli guilty of one count of obstruction of justice

(Count Six) and one count of conspiracy to commit obstruction of

justice (Count Three).    But the jury acquitted Bertoli on all

other counts.    Bertoli made a timely motion for a new trial,

which the district court denied.    On March 28, 1994, after the
district court imposed the sentence, Bertoli timely filed his

notice of appeal.   We have jurisdiction pursuant to 28 U.S.C. §

1291 and 18 U.S.C. § 3742.        The district court had jurisdiction

pursuant to 18 U.S.C. § 3231.         We will address the trial issues

and the sentencing issues in turn.


                              II.    DISCUSSION

                             A.     Trial Issues

      1.   Adequacy of court's inquiry into jury misconduct

           Bertoli first contends that the trial court failed

adequately to investigate whether premature jury deliberations

prejudiced him.   Bertoli moved for a mistrial on the issue; he

also made a post-trial motion for a new trial.           Both motions were

denied.
                        a.   Factual background

           On August 11, 1993, the court began reading the charge

to the jury.   During a recess, Juror Six informed the court that

an alternate juror had engaged her in a premature, improper

discussion about the merits of the case.           With counsel present,

the juror was brought before the court, and the following

colloquy ensued:
          THE COURT: You mentioned to me as I was walking out
          that somebody mentioned to you an opinion about the
          case?

           THE JUROR:    Correct.

           THE COURT: I don't want to know what it is. Has that
           affected your ability to be fair and impartial?

           THE JUROR:    I don't think so.         In fact, I'm sure it has
           not.
App. at 675-76.   The trial court procured from Juror Six the

identity of the jurors who engaged her in the premature

conversations.    All three of them -- Jurors Thirteen, Fourteen

and Fifteen -- were alternates.     One at a time, the court

summoned these alternate jurors to the courtroom for questioning

by the court in the presence of counsel for both Bertoli and the

government.   The record reflects the following conversation

between the court and Juror Thirteen:
          THE COURT: The juror who was just out here indicated
          to me that you mentioned to her something about the
          case. I stress I did not ask her what it is, I do not
          know what it is, I don't want to know what it is.

               I have instructed all the jury not to express or
          deliberate in any way in the case.

               Have you mentioned anything to anybody else about
          the case?

          THE JUROR:    No, I haven't your Honor.

          THE COURT:   Again, you can't go into any detail.


          I'm going to excuse you from deliberation.    . . .
App. at 677-78.   The court had nearly identical conversations

with Jurors Fourteen and Fifteen.    Both of the jurors denied

discussing the case with any juror other than Juror Six and the

court excused both from their responsibilities as well.

          When the court concluded its voir dire, Bertoli moved

for a mistrial or, alternatively, either that the court similarly

question the other jurors or that Juror Six be excused.    Stating

that "[s]he has expressed to me her ability to be fair and

impartial and I'm satisfied she can be on that", the court denied
the motions.   App. at 680.   Bertoli's counsel then requested the

court to probe further into the intra-jury communications.    The

court reiterated its belief that the jury remained untainted, but

agreed to "in camera ask each of them what they said and seal it,

so the Circuit has it."   App. at 687.   During the next recess,

the alternate jurors and Juror Six were called into the judge's

chambers for further interviews.   Neither Bertoli nor his

attorney was present for this second round of questioning.

          The court first interviewed Juror Thirteen.    Because

Bertoli relies heavily on this conversation, we quote the

transcript extensively:
          THE COURT: Juror number six, Sheila, Miss Wheil, says
          that you mentioned something to her and that's what she
          mentioned to me and that's what I asked you about in
          court.

               You're not a deliberating juror. From what I
          know, it's no big deal, but just to satisfy the
          attorneys out there, I'm putting it on the record.
          Don't be concerned.

          A:   Okay.

          Q:   Did you express an opinion as to guilt or
          innocence?

          A:   No.

          Q:   You didn't?

          A:   No. That's why I was wondering why I was excused
          because --

          Q:   Everybody would have been excused anyway.     We had
          all 12 jurors.

               Please, don't be upset with me or the process.


          A:   I'm not.
     First of all, let me say something. It's been an
honor and privilege to be here. I realize this is the
process. I have learned a lot, I really have. I
learned a lot. It's been a privilege and I kind of
feel violated about what happened today because --

Q:    You know, don't, because from -- you were number
13.   From number 13 to 20, you all knew that.

A:    I understand that.

Q:    You guys did yeomen work. . . .

                      *   *   *

     Look, Miss Wheil just mentioned to me that you
mentioned something to her about the case and I said,
fine, I'll find out about it.

     That's why I asked if you mentioned anything to
anybody else. You said you didn't.

     I just want to put it on the record so these
attorneys have their record. It will be sealed.

     If they want to use it, the Court of Appeals will
look at it. It's no big deal as far as you're
concerned. I'm just trying to maintain the integrity
of the process.

A:    I understand.

Q:    Please don't be upset with me.

A:    No, but I would like to tell you what happened.

Q:    Sure.

A:   I pulled in the parking lot this morning, so I
waited for her, to walk in the building together.

     She says to me, she says, 'How in the hell does he
think he's going to get away with this?'

     I say to her, I says, 'What are you talking about?
Get away with what?'

      She says, 'Bertoli.'
     I says, 'Bertoli's innocent until he's proven
guilty.'

Q:    That's all you said.

A:    That's what I said.

Q:    It's not a problem.

A:   I'm not going to go through the process of
deliberating. But you have to look at all of the
evidence before you can say the man is guilty.

Q:   As you heard my instruction out in court, that's
exactly what I told the jury.

A:   This is what I told her this morning.      I walked in
the building and that's [sic] was it.

     Your Honor, we don't even communicate. The only
reason why I waited for her this morning was because I
thought, well, I don't run into her very often, I'll
wait for her just to be polite.

Q:    Mr. Bowen, it's no big deal.

A:   But, your Honor, I got a lot of questions I want
to ask you.

Q:   I told -- as a matter of fact, once the jurors
begin deliberating, I'll bring all the alternates in
and we can talk about the case. That's not a problem.
I told you folks we would do that.

     When the jury returns its verdicts, I'll sit down
and chew the fat with them, too.

     That's all I want to do right now is just clear
this up. It's no big deal. There is no problem. I
see absolutely no consideration.

A.   But there is a problem.      There is a problem.

Q:   Well --

A:   The problem is with her because she's been
expressing opinions all along in the trial. No one has
communicated with her.

Q:   Great.    That's terrific.   That's terrific.
          A:   She's the only one that has expressed an opinion
          and for the three of us to take the weight, this looks
          very bad.

          Q:      No, no, please.

               You have to understand, I'm not assessing blame on
          anyone and the only reason I'm talking to you right now
          is just to have a record for the lawyers.

          A:      Your Honor, there's a problem.

          Q:      Please, there is no problem with you and we can --

          A:      Just forget it?

          Q:   You have no problem. I really feel bad that
          you're upset -- because you have been such -- it's been
          fun just having you.

          A:      It has been fun.

               I'm not upset. Don't get me wrong if I'm
          expressing myself that way.

          Q:   Let it drop. It's no big deal and I want to tell
          the other two jurors that I feel bad for them, too.

          A:      It's one of those things.

          Q:      It's just one of those things.

App. at 689-93.


          The in camera examinations of the other two alternate

jurors took much less time.    The jurors each denied expressing or

being told a view as to Bertoli's guilt or innocence.    The court

then proceeded to question Juror Six:
          Q:   Have deliberations begun yet?

          A:      Absolutely not.

          Q:      . . . Have you prejudged the case?

          A:      No I have not.
          Q:      Are you fair and impartial?

          A:      I believe I am.

          Q:   And are you ready to begin your deliberations with
          the jury?

          A:      Yes.

          Q:      From scratch?

          A:      Yes.

          Q:   Okay. There is nothing that would prevent you
          from being fair and impartial in the case?

          A:      No.

          Q:      That's it.   Don't worry about it.


App. at 694-95.

          Following these conversations, the court made factual

findings, outside the presence of the attorneys "for whatever

purpose it may be appropriate, for the circuit, if necessary."

App. at 696-97.    The court concluded that Juror Six did not

prejudge the case, that there had been no outside influence of

the jury, and that Juror Thirteen's accusations about Juror Six

arose "more out of pique than out of accuracy."        App. at 696.

The court found that no one in the jury room had made any

determination as to guilt or innocence.      Rather, "if there's been

any comment, it may have been sporadic comments on individual

witnesses or individual presentation of evidence or the amount of

evidence or the manner of the presentation of the evidence."          Id.

He concluded that "I am satisfied upon further reflection that
this jury did exactly what it was supposed to do up to the time

it began deliberations this afternoon."   App. at 697.

          According to its March 28, 1994 Letter Opinion3

(hereinafter "Opinion") and findings, the court based its

determinations on its evaluation of "the demeanor and credibility

of all four jurors upon questioning and from general observation

of the jury throughout the ten-week trial."   App. at 279.   It

found Juror Thirteen's accusations against Juror Six incredible,

because "the statement Alternate Juror Thirteen sought to

attribute to Juror Six was wholly out of character for her."

App. at 281.   Moreover, it contrasted Juror Six's "cool, calm and

deliberate" responses with Alternate Juror Thirteen's visible

consternation.   App. at 281.

          While the interviews and fact-findings were

transcribed, the court initially sealed the transcripts.     It

released them to the attorneys when the verdicts were returned.

Upon receipt of the transcripts, Bertoli made a renewed motion

for a new trial based on what he characterized as new evidence,

meaning the content of the transcribed conversations.


                     b.   Analysis

          Bertoli contends that his Sixth Amendment right to a

fair trial before an impartial jury has been violated because the

district court failed adequately to investigate and assess

3
 . The district court issued a 629-page letter-opinion after the
sentencing, setting forth the reasons for a variety of its pre-
trial, trial and post-trial decisions.
whether premature communications among the jurors about the

merits of the case prejudiced him.     The government argues in

response that the district court thoroughly and adequately

questioned the affected jurors and that the court's findings are

in accord with the evidence in the record.

          We review a district court's denial of motions for a

mistrial and a new trial, as well as its investigation of jury

misconduct, for abuse of discretion.      United States v. Resko, 3
F.3d 684, 688 (3d Cir. 1993); Rotondo v. Keene Corp., 956 F.2d
436, 438 (3d Cir. 1992); Government of Virgin Islands v. Lima,

774 F.2d 1245, 1250 (3d Cir. 1985).      That discretion extends to

the court's findings on whether the jury misconduct prejudiced

the defendant.   Resko, 3 F.3d at 688.

          "It is fundamental that every litigant who is entitled

to trial by jury is entitled to an impartial jury, free to the

furthest extent practicable from extraneous influences that may

subvert the fact-finding process."    Waldorf v. Shuta, 3 F.3d 705,

709 (3d Cir. 1993).    Partly to ensure that this right is upheld,

"[i]t [has been] a generally accepted principle of trial

administration that jurors must not engage in discussions of a

case before they have heard both the evidence and the court's

legal instructions and have begun formally deliberating as a

collective body."     Resko, 3 F.3d at 688; see also United States
v. DiSalvo, No. 93-1442, 1994 U.S. App. LEXIS 23727 at *62 (3d

Cir. August 31, 1994).    Premature deliberations present a number

of dangers, all in some manner affecting or touching upon the
criminal defendant's Sixth Amendment right to a fair and

impartial jury trial. In Resko, we identified a number of these:
          (1) Since premature deliberations are more likely to
          occur before the defendant has had an opportunity to
          present his or her case, the prosecution has an unfair
          influence on the juror's initial impressions;

          (2) Once a juror has expressed views on a particular
          issue, that juror has a "stake" in the expressed view
          and may give undue weight to additional evidence that
          supports, rather than undercuts, his or her view;

          (3) Individual conversations between selected jurors
          thwart the goal of a collective, deliberative process
          between the jurors as a group;

          (4) Often, the premature deliberations occur before
          the jurors are instructed on the reasonable doubt
          standard, and hence the jurors may reach a result using
          an incorrect, and unconstitutional, standard of proof.


Resko, 3 F.3d at 689-70.   Thus, premature deliberations must be

guarded against and responded to appropriately.   Id. at 689.4

         In this regard, "'[w]e have recognized that 'voir dire'

is the appropriate method for inquiry into possible prejudice or

4
 . In Resko, we noted that "the practice has developed that
trial judges admonish juries at the outset of trial not to
discuss the case with anyone before the conclusion of the trial."
Resko, 3 F.3d at 689 (citing cases and commentary).

          In this case, the trial court admonished the jurors on
a number of occasions. For example, after the parties'
respective summations, the court instructed the jury:

          As I cautioned you yesterday, I indicated you should
          not discuss or deliberate [on] this matter. Although
          you heard the summations of the attorneys, you've not
          had the benefit of my charge and I direct that you
          should not begin deliberations in any way until you've
          had the benefit of my charge and you're all together in
          the juryroom.

App. at 274.
bias on the part of jurors, and that the procedure used must

provide a reasonable assurance for the discovery of prejudice.'"

Waldorf, 3 F.3d at 709 (quoting Government of Virgin Islands v.

Dowling, 814 F.2d 134, 139 (3d Cir. 1987)) (also citing United

States v. Pantone, 609 F.2d 675 (3d Cir. 1979); United States v.

Clapps, 732 F.2d 1148 (3d Cir.), cert. denied, 469 U.S. 1085, 105
S. Ct. 589 (1984); United States v. Jackson, 649 F.2d 967 (3d

Cir.), cert. denied, 454 U.S. 1034, 102 S. Ct. 574 (1981)).

          Nonetheless, "[t]he particular method of conducting

voir dire is left to the sound discretion of the district court."

United States v. DiSalvo, 1994 U.S. App. LEXIS 23727 at *57 n.18.

Thus, in United States v. Console, 13 F.3d 641 (3d Cir. 1993),

cert. denied, ____ U.S. ____, 114 S. Ct. 1660 (1994), we noted

that where the trial court has conducted an individualized voir

dire, we generally should defer to its handling of the situation.

In that case, "the [district] court conducted a corrective voir

dire and was 'convinced that there was no prejudicial juror

misconduct and . . . that defendants received a fair trial'".

Id. at 667 (quoting Clapps, 732 F.2d at 1152) (alteration in

original).    Hence, we held that the trial court did not abuse its

discretion.    Id. at 667-68.
          There are compelling reasons why the trial court must

be given wide latitude to assess and respond to allegations of

juror misconduct.   "The trial court is obviously in a far better

position to observe the impact of premature jury discussions of

guilt, and to make a considered judgment as to the effectiveness

of a cautionary instruction."   Pantone, 609 F.2d at 679; see also
Clapps, 732 F.2d at 1152 (same).   After all, "the trial judge

develops a relationship with the jury during the course of a

trial that places him or her in a far better position than an

appellate court to measure what a given situation requires."

Government of Virgin Islands v. Dowling, 814 F.2d at 137; see

also Resko, 3 F.3d at 690 ("the trial judge has discretion . . .

to decide how to deal with a situation in which there is an

allegation of . . . premature jury deliberations"); United States

v. Thornton, 1 F.3d 149, 155 (3d Cir.) (same), cert. denied, ____

U.S. ____, 114 S. Ct. 483 (1993); United States v. Aiello, 771
F.2d 621, 629 (2d Cir. 1985) (same); United States v. Phillips,

664 F.2d 971, 998 (5th Cir. 1981) (same), cert. denied, 457 U.S.
1136, 102 S. Ct. 2965 (1982).

          Of course, even though the trial court is entitled to

deference, the reviewing court must satisfy itself that "the

district court meaningfully . . . assess[ed] the nature and

extent of the jurors' premature discussions in order to ascertain

whether there has been any prejudice to the defendants."    Resko,
3 F.3d at 690.   Consequently, when the district court has failed

adequately to ensure that the defendant has not been prejudiced

by the improper conduct, we have remanded the case for a new

trial.   See, e.g., Government of Virgin Islands v. Weatherwax, 20
F.3d 572, 578-79 (3d Cir. 1994) (attorney's failure to request

court to investigate the prejudicial effect of jury exposure to

extra-record newspaper accounts of trial could constitute

ineffective assistance of counsel for habeas corpus purposes);
Waldorf, 3 F.3d at 713 (remanding case for new trial on damages
where district court failed to conduct a "searching inquiry into

the extent and nature of the prejudicial extrajudicial

information that reached the jurors so as to ascertain for itself

whether there was a substantial likelihood of prejudice such that

a new trial was warranted"); Resko, 3 F.3d at 695 (remanding case

for new trial where district court failed to conduct meaningful

inquiry into allegations of prejudicial intra-jury

communications).

          This case is not like those, however, and we do not

find that the district court abused its discretion in its

response to the allegations of improper intra-jury

communications.    We further conclude that the district court's

finding that the intra-jury communications did not prejudice

Bertoli is supported adequately by the record.

          In the first place, intra-jury communications pose a

less serious threat to a defendant's right to an impartial trial

than do extra-jury influences, and therefore district courts are

entitled to even greater deference in their responses to them

than in responses to outside influences.   See, e.g., Resko, 3
F.3d at 690 (citing cases). As we said in Resko:
          It has long been recognized that when jurors are
          influenced by the media and other publicity, or when
          they engage in communications with third parties, these
          [outside] influences pose a substantial threat to the
          fairness of the criminal proceeding because the
          extraneous information completely evades the safeguards
          of the judicial process. In contrast, when there are
          premature deliberations among jurors with no
          allegations of external influence on the jury, the
          proper process for jury decisionmaking has been
          violated, but there is no reason to doubt that the jury
          based its ultimate decision only on evidence formally
          presented at trial.
Resko, 3 F.3d at 690 (emphasis in original);   DiSalvo, 1994 U.S.

LEXIS 23727 at *62 (intra-jury influences less serious than

extra-jury influences).   Because extra-jury influences are far

more serious than intra-jury influences, certain extra-jury

influences create a presumption of prejudice that must be

rebutted by the government for the court to uphold the

conviction.   See United States v. Console, 13 F.3d at 666.   But

cases involving impermissible intra-jury contacts do not create

such a presumption.   See id. at 666 n.29 (presumption of

prejudice not created in Resko because the case "did not involve

third-party contact with a juror").

          The distinction between extra-jury influences and

intra-jury communications is significant, and becomes apparent by

comparing the facts of this case with those in Waldorf.     In that

personal injury case, the plaintiff was rendered a quadriplegic

as a result of a motor vehicle accident.   During the trial, media

reports of a verdict in a similar case, to which the jury was

exposed and which they discussed among themselves, "placed before

the jury the very same type of information the district court had

excluded as inadmissible."   Waldorf, 3 F.3d at 707.   Thus, the

circumstances posed a serious risk that an extraneous and

inadmissible newspaper article may have vitiated procedural

rulings based on fairness to both sides.   In this case, by

contrast, and similarly to most cases involving premature

deliberations, there is no contention that the jury was exposed

to extraneous influences; instead, the concern is that the trial
was tainted because jurors prematurely spoke their views about

the evidence they properly were considering.   Thus, we should be

especially wary about second-guessing the district court in this

case.

          At any rate, the court did conduct a voir dire of

particular members of the jury, and did make findings that the

premature deliberations did not prejudice Bertoli.   As detailed

above, after Juror Six approached the court with her accusations,

the court immediately ascertained the identities of the jurors

who had engaged her in premature conversations.   The court then

questioned the four jurors with counsel present, determined that

Juror Six was the only juror with whom they conversed about the

case, and then disqualified the three alternate jurors.   The

court also satisfied itself that Juror Six had not prejudged the

case.

          While Bertoli argues that Juror Six should have been

disqualified, we cannot say that the court's finding that she was

not tainted by the premature deliberations was clearly erroneous.

Indeed, quite the opposite is true.   The court examined her

twice, and relied on her answers to its questions, her demeanor,

her behavior during the trial and the fact that she was the juror

who brought the premature deliberations to the court's attention.

See, e.g., Clapps, 732 F.2d at 1152 (trial court's decision to

remove jurors who spoke to a third juror, but not to remove the

third juror, when that juror informed the court about the

conversations, was not clearly erroneous).
           Similarly, we cannot say that the court's decision to

believe Juror Six over Juror Thirteen was clearly erroneous.     The

trial court had to believe one of the two jurors.   And as the

court said in its opinion, despite interviews with three

alternate jurors, only Juror Thirteen identified Juror Six as the

culprit.   Moreover, the trial court was entitled to consider the

fact that Juror Six volunteered information to the court, while

Juror Thirteen did not.

           Further, we do not find error in the trial court's

denial of counsel's request that it question the other jurors.

Because the court believed Juror Six and disbelieved Juror

Thirteen, there was no need to investigate further, as the court

interviewed all the jurors involved in the misconduct.   Of

course, Bertoli could -- and does -- argue that the court at any

rate should have corroborated its impressions by interviewing the

other jurors.   But in the first place, "[t]he more speculative or

unsubstantiated the allegation of misconduct, the less the burden

to investigate."    United States v. Caldwell, 776 F.2d 989, 998

(11th Cir. 1985).   Second, in these type of situations, the trial

court must balance the potential benefits of further

investigation against the possible harm of calling attention to a

relatively minor situation about which the other jurors may have

been unaware:
          '[i]n determining whether to [question jurors] . . .,
          the court must balance the probable harm resulting from
          the emphasis such action would place upon the
          misconduct and the disruption involved in conducting a
          hearing against the likely extent and gravity of the
          prejudice generated by that misconduct. We, as an
          appellate tribunal, are in a poor position to evaluate
          these competing considerations; we have only an
          insentient record before us.'


Thornton, 1 F.3d at 156 (quoting United States v. Chiantese, 582
F.2d 974, 980 (5th Cir. 1978) (alterations in original), cert.

denied, 441 U.S. 922, 99 S. Ct. 2030 (1979)).5

          It is true that in Resko, we remanded the case for a

new trial because the inquiry into the content and effect of

premature jury deliberations had been inadequate.   But that case

readily is distinguished.   In Resko, the trial court received

information that members of the jury were discussing the case

during recesses and while waiting in the jury room.     The court

denied defense counsel's request that the court conduct an

individualized voir dire of the jurors, instead asking each to

fill out a written questionnaire. 3 F.3d at 687-88.   The

questionnaire asked the jurors simply: (1) whether he or she had


5
 . The trial court refused to ask the four jurors about the
substance of their conversations. Apparently, the trial court
was concerned about violating Fed. R. Evid. 606(b), which
provides that "[u]pon an inquiry into the validity of a verdict
or indictment, a juror may not testify as to any matter or
statement occurring during the course of the jury's deliberations
. . . ." See app. at 275. Of course, because the conversations
occurred prior to official deliberations, and because the court
was not inquiring into the validity of a verdict or indictment,
the rule did not apply to the situation in this case. Cf.
DiSalvo, 1994 U.S. App. LEXIS at **65-66 (rule applies to prevent
judge from inquiring into alleged statements made during
deliberations). To the contrary, when premature deliberations
have taken place, we have held that it is generally incumbent
upon the district court to inquire into "the nature of the
jurors' discussions." Resko, 3 F.3d at 691 (emphasis added).
Nonetheless, under the facts of this case, we find no abuse of
discretion. The court assured itself that the jurors did not
discuss guilt or innocence and had not prejudged the case.
Moreover, the court disqualified the alternate jurors.
discussed the facts of the case with one or more of the other

jurors; and (2) if yes, whether, because of those discussions, he

or she had formed an opinion about the guilt or non-guilt of the

defendants.    All the jurors answered "yes" to question 1 and "no"

to question 2.

          By using a two-question form, the district court was

unable "to know the nature of the jurors' discussions and whether

these discussions in fact resulted in prejudice to the

defendants."     Id. at 690.   While the questionnaire told the court

that each of the jurors engaged in premature discussions, "there

[was] no way to know . . . whether they involved merely brief and

inconsequential conversations about minor matters or whether they

involved full-blown discussions of the defendants' guilt or

innocence."    Id. at 690-91.    In short, the district court -- as

well as the reviewing court -- simply had insufficient

information upon which to evaluate the allegations.        There was no

voir dire to review, and there were no reliable findings upon

which we could apply a deferential standard.      Accordingly we were

unable to review the district court's findings at all.        As we

explained, the need for a remand was "unfortunate" and we limited

our holding to the facts of that case, facts which we thought --

and still think -- unlikely to recur.      Id. at 695.
              Unlike the arguments in Resko, Bertoli's arguments

are directed to the method and scope of the trial court's

response, rather than to whether a response existed at all.           It

is also significant that the trial court's findings are

corroborated by the nature of the verdict itself.        It is
difficult to credit Bertoli's accusations, when the allegedly

prejudiced jury acquitted him on most counts of the indictment

including the most serious charges.   As we said in an analogous

context, "[w]hen the jury is instructed to base its verdict

solely on the evidence and it acquits the defendant of certain

counts, such factors indicate that the jury was not biased."

DiSalvo, 1994 U.S. App. LEXIS 23727 at *69 (citing United States

v. Thornton, 1 F.3d at 156).   See also United States v. Gilsenan,

949 F.2d 90, 96 (3d Cir. 1991) (where jury "delivered a fractured

verdict . . . among the offenses . . . [w]e cannot conceive in

these circumstances tht the allegedly prejudiced information

could have had an impact on the verdict"), cert. denied,

U.S.     , 112 S. Ct. 2971 (1992).

          In sum, we find no abuse of discretion in the trial

court's handling of the allegations of jury misconduct and its

finding that the defendant was not prejudiced by the premature

jury deliberations.


            2.   Propriety of the Ex Parte interviews

          Bertoli next contends that the trial court erred in

conducting ex parte interviews with members of the jury without

his presence or the presence of his counsel.   He argues that the

error was exacerbated by the fact that the court did not unseal

the transcript of the ex parte discussions until after the jury

returned its verdict.   Bertoli claims that the trial court's

actions violated his rights under the Fifth and Sixth Amendments

and his right to be present during all stages of a trial pursuant
to Fed. R. Crim. P. 43.    The government responds that Bertoli

waived his rights under all of these provisions by failing to

object to the in camera interviews when the district court

informed the attorneys of its intention to proceed in that

manner.   Alternatively, the government incorporates the arguments

made in the trial court's opinion explaining its decision.      As

this issue involves solely questions concerning the

interpretation of the Federal Rules of Criminal Procedure and the

Constitution, our review is plenary.     Government of Virgin

Islands v. Knight, 989 F.2d 619, 626 (3d Cir.), cert. denied,

____ U.S. ____, 114 S. Ct. 556 (1993).


                          a.   Fifth Amendment

           The due process clause of the Fifth Amendment grants

criminal defendants the "right to be present at all stages of the

trial where his absence might frustrate the fairness of the

proceedings. . . . "    Faretta v. California, 422 U.S. 806, 819 n.

15, 95 S. Ct. 2525, 2533 n.15 (1975); United States v. Gagnon, 470
U.S. 522, 526, 105 S. Ct. 1482, 1484 (1985); Snyder v.
Massachusetts, 291 U.S. 97, 105-06, 54 S. Ct. 330, 332 (1934).

This does not mean, however, that the defendant has a

"constitutional right to be present at every interaction between

a judge and a juror."     Gagnon, 470 U.S. at 526, 105 S.Ct. at

1484.   Rather, "'[t]he mere occurrence of an ex parte

conversation between a trial judge and a juror does not

constitute a deprivation of any constitutional right.'"    Id.
(quoting Rushen v. Spain, 464 U.S. 114, 125-26, 104 S. Ct. 453,
459 (1983) (Stevens, J., concurring in judgment) (alteration

added)).   In particular, and in the absence of some special

circumstance, "[i]t is clear that there is no constitutional

right for a defendant to be present at a conference in chambers

concerning dismissal of a juror."   United States v. Provenzano,

620 F.2d 985, 997-98 (3d Cir.) (emphasis in original) (citing

cases), cert. denied, 449 U.S. 899, 101 S. Ct. 267 (1980); see

also United States v. Brown, 571 F.2d 980, 986-87 (6th Cir. 1978)

(appellants' asserted right to be present at in-chambers

conference concerning disqualification of juror "was not

constitutionally required").   In fact, as the Supreme Court has

intimated, the presence of a defendant with counsel during such a

conference well may have a counterproductive effect on the

discussion, by impacting on the jurors' willingness to freely

discuss the issues.   Gagnon, 470 U.S. at 527, 105 S.Ct. at 1485;

United States v. Aiello, 771 F.2d at 629 (in certain

circumstances, "the trial judge, aided by his personal

observation and appraisal of all persons concerned, may choose a

private inquiry in the more relaxed atmosphere of the robing

room").

           In this case, the trial court's interview with the

jurors did not implicate Bertoli's Fifth Amendment rights.

First, the in camera conversations constituted the second round
of jury interviews, and essentially went over the same ground as

the prior voir dire conducted in open court with counsel present.

Second, as detailed above, the allegations involved solely intra-

jury communications, as opposed to extraneous influences, so the
inquiry was not so significant a part of the trial.   Rather, the

interviews constituted "a short interlude in a complex trial."

Gagnon, 470 U.S. at 527, 105 S.Ct. at 1484; see also Verdin v.

O'Leary, 972 F.2d 1467, 1482 (7th Cir. 1992) ("'Only a trial

fundamentally unfair in light of the entire proceedings violates

the open-ended aspect of [this] constitutional protection.'")

(quotation omitted) (alteration in original); United States v.

Brown, 923 F.2d 109, 112 (8th Cir.) (no constitutional right to

be present at in camera conference between court and jurors),

cert. denied, ____ U.S. ____, 112 S. Ct. 110 (1991).   Finally, we

doubt whether the jurors would have been as comfortable

discussing their conduct had Bertoli been present.6   Thus, we

hold that Bertoli had no Fifth Amendment right to be present

during the in camera interviews.


                           b.   Rule 43

          Fed. R. Crim. P. 43 provides in pertinent part:
          (a) Presence Required. The defendant shall be present
          at the arraignment, at the time of the plea, at every
          stage of the trial including the impaneling of the jury
          and the return of the verdict, and at the imposition of
          sentence, except as otherwise provided by this rule.

          (b) Continued Presence Not Required. The further
          progress of the trial to and including the return of
          the verdict shall not be prevented and the defendant
          shall be considered to have waived the right to be
          present whenever a defendant, initially present,



6
 . The government argues that Bertoli waived any Fifth Amendment
right he may have had. Because we find that he had no such right
in this case, there was nothing to waive.
               (1) is voluntarily absent after the trial is
          commenced . . . .


See also Crosby v. United States, ____ U.S. ____, ____, 113 S. Ct.
748, 751 (1993).

          In Gagnon, the Supreme Court expressly declined to

address whether Rule 43 guarantees defendants a right to be

present during an in camera conference between the trial court

and a juror.   Other courts, however, generally have held that a

conference between the court and a juror concerning the possible

dismissal of a juror does fall within the purview of Rule 43.

See, e.g., United States v. Brown, 571 F.2d at 985-87; United

States v. Baca, 494 F.2d 424, 428-29 (10th Cir. 1974).   In United

States v. Provenzano, we held that when the relevant facts were

undisputed and therefore the conference between the court and the

juror involved solely a question of law, Rule 43 did not apply.
620 F.2d at 998 (citing Fed. R. Crim. P. 43(c)(3), which provides

that "[a] defendant need not be present . . . [a]t a conference

or argument upon a question of law").
          Nonetheless, regardless of whether the defendant does

have such a right, a question we need not decide, it is well

settled that the right is subject to both the doctrines of waiver

and harmless error.   See, e.g., Gagnon, 470 U.S. at 529, 105

S.Ct. at 1486 (right subject to waiver); Provenzano, 620 F.2d at

998 (right subject to harmless error doctrine).   Here we find

that Bertoli waived any right he may have had pursuant to Fed. R.

Cr. P. 43.
          The trial court's decision to conduct in-camera

interviews of the jurors arose in the following context:
          MR. LEVITT [defense counsel]: I'm still a little
          concerned about the incident with juror number six and
          numbers 13, 14 and 15 . . . .

          THE COURT: I understand what you're saying there, but
          I'm not inclined, and I'll think about as I go into
          chambers, to require them to discuss it and I'm not
          giving you or the Government leave to approach the
          jurors. I'm specifically telling you you do not. When
          I say 'you', I can't look at you both. The collective
          you and your agents, do not have the leave to approach
          these jurors.

               If one of the three jurors were a deliberating
          juror, we might have a different situation, but each
          fortuitously was an alternate juror. Each said they
          did not speak to anybody else and juror number six -- I
          wish I knew her last name, I mean no disrespect to her,
          I believe her first name is Sheila -- indicated that it
          would have no impact on her.

               What I will do, I will in camera ask each of them
          what they said and seal it, so the Circuit has it.


App. at 686-87.   Bertoli's attorney then asked the court to

interview other jurors as well.    He made no objection to the

decision to conduct in-camera interviews and he did not request

to be present.    Only after receiving the transcript of the in

camera discussion did Bertoli object to the procedure.

          The contemporaneous objection rule, that the failure

contemporaneously to assert a right constitutes a waiver of that

right, applies to a criminal defendant's right to be present

under Rule 43.    Gagnon, 470 U.S. at 529, 105 S.Ct. at 1486;

United States v. Brown, 923 F.2d at 112 (failure to assert right

under Rule 43 constitutes waiver); United States v. Doe, 964 F.2d
157, 159 (2d Cir.) ("waiver by counsel of a defendant's right to
be present during the proceedings is valid when made in the

presence of the defendant"), cert. denied, ____ U.S. ____, 113
S. Ct. 628 (1992); cf. Government of Virgin Islands v. Williams,

892 F.2d 305, 309 (3d Cir. 1989) (under contemporaneous objection

rule, a party must object contemporaneously "to any matter

believed to be erroneous, at peril of relinquishing the

opportunity to challenge that matter on appeal"), cert. denied,

495 U.S. 949, 110 S. Ct. 2211 (1990).

             A defendant need not be warned expressly of his or her

rights under Rule 43, nor must a waiver exist on the record.

Rather, the simple failure to assert the right constitutes a

waiver.     In Gagnon itself, the trial court had announced its

intention to proceed with in camera discussions, and called a

recess.     The defendants lodged no objections, then or afterwards,

and the Supreme Court held that the failure to assert the right

constituted a waiver.     Gagnon, 470 U.S. at 523, 529, 105 S. Ct. at

1483, 1486.    Similarly, in Provenzano, we held that a defendant's

failure to object contemporaneously to the court's assertion of

an intent to hold an in camera conference without the defendant

present constituted a waiver of any right. 620 F.2d at 998,

cited with approval in Gagnon, 470 U.S. at 528 n.2, 105 S. Ct. at
1485 n.2.

            In this case, the trial court announced its intention

to conduct in camera interviews without Bertoli or his counsel

present, and Bertoli failed to assert any right under Rule 43.7

7
 . Relying on the transcript that the court ultimately released
to him, Bertoli contends that even if he consented to in camera
Bertoli nonetheless argues that, based on the transcript, the

trial court only stated an intention to interview the alternate

jurors and that he was not appraised of the court's intention to

interview Juror Six.   In light of the colloquy quoted in the

text, this argument is without merit.    It is clear that the court

was contemplating interviewing all four jurors.8


                         c.   Sixth Amendment

            Bertoli also contends that the in camera ex parte

interviews violated his right to effective assistance of counsel,

since the refusal to allow counsel to be present at the

conference constituted a constructive denial of the right to an

attorney.   The Sixth Amendment provides every criminal defendant

with the right to the effective assistance of counsel.    While it

may have been preferable to have counsel present, see Aiello, 771
F.2d at 630, and while the district court should have released
(..continued)
interviews, he did not consent to the court's method of
conducting the interviews. It is unfortunate that the trial
judge did not release the transcript of the interviews
immediately after the in camera conference. This does not,
however, change our analysis. Our review of the transcript
reveals that the court did what it told counsel it would do.
What occurs at a conference is not preordained; the possibility
of an unforseen revelation always exists. By waiving his right
to be present at the conference, Bertoli took the risk of what
might occur. At any rate, we are satisfied that the record
supports the court's credibility determinations.
8
 . At any rate, any error the district court may have committed
was harmless. It is unclear what Bertoli would have gained by
being present, other than the opportunity to request again more
extensive questioning. On the other hand his presence may have
stifled the jurors. Overall, we see no prejudice to Bertoli from
the procedure followed.
the transcript promptly, we cannot say that Bertoli was

prejudiced by the trial court's decision to conduct the

interviews without counsel present.    In the first place, the

responsibility of making the credibility determinations rested

with the court, not counsel.    See United States v. Marrero, 904
F.2d 251, 261-62 (5th Cir.), cert. denied, 498 U.S. 1000, 111
S. Ct. 561 (1990).    Second, counsel did not ask to be present at

the interviews when the court announced his intention to hold

them.   Finally, the interviews were transcribed and the

transcript was made available to counsel -- albeit belatedly --

in time for counsel to move for a new trial before the district

court itself.     See Aiello, 771 F.2d at 629-30 (failure of court

to include counsel in in camera discussion with jury constituted

harmless error when court held second hearing with counsel

present).


             3.   Providing written transcripts to jury

            At several points during deliberations, the jury sent

notes to the trial court requesting certain testimony.     Each time

the court overruled Bertoli's objection and provided the

transcripts to the jury.    It appears that the jury ultimately

asked for and obtained the transcripts of the entire testimony of

12 witnesses.

            Bertoli argues that the trial court erred in providing

the jury with these transcripts.    He contends that by acceding to

the jury's request, the trial court permitted the risk that the

jury would overvalue the written transcripts at the expense of
the other evidence.    He also points to the risks involved should

a jury misread the transcripts or rely on one juror's

interpretation.

            Although we never have ruled on the propriety of

providing juries with written transcripts of testimony, we have

held that "[a] trial court has broad discretion in deciding

whether to accede to a jury's request for a reading of

testimony."    United States v. Zarintash, 736 F.2d 66, 69-70 (3d

Cir. 1984) (emphasis added); United States v. Chrzanowski, 502
F.2d 573, 577 (3d Cir. 1974) (same); United States v. Rabb, 453
F.2d 1012, 1013 (3d Cir. 1971) (same); United States v.

Chicarelli, 445 F.2d 1111, 1114-15 (3d Cir. 1971) (same).      The

discretion is limited by two considerations, however:    (1) such

requests may slow the trial where the requested testimony is

lengthy; (2) when read only a portion of testimony, the jury may

give undue weight to that portion.    Still, unless a trial court's

refusal to read back testimony is supported by one of these two

concerns, "a trial judge abuses his discretion" by denying the

request.    Zarintash, 736 F.2d at 70 (citing Rabb, 453 F.2d at

1013-14).

            We agree with Bertoli that the providing of written

trial transcripts may pose dangers not present when the trial

court reads portions of the transcripts to the jury.    For

example, when the request is to have testimony read back, the

court can ensure that all the jurors are present when the

testimony is read.    In the privacy of the jury room, this cannot

be done.    But on the other hand, reading back testimony poses
dangers not present when the jury is provided transcripts.    For

instance, an inattentive juror may be persuaded unduly by an

attentive juror's version of the read-back testimony.     Moreover,

a juror's mishearing of read-back testimony cannot be corrected

by a second look.    All in all, we do not believe that the

distinctions between reading testimony to the jury and providing

the jury with copies of written testimony are sufficient so that

we should apply different considerations when reviewing

determinations by the court to supply them.9   Cf. Zarintash, 736
F.2d at 70 (implying that distinction between providing written

transcripts and reading testimony is a distinction of form, not

substance).   Therefore, we join the other courts that have

considered this issue and hold that a trial court's decision

whether or not to supply the jury with copies of written

transcripts may be reversed only when it constitutes an abuse of

discretion.   See,   e.g., United States v. Edwards, 968 F.2d 1148,

1152 (11th Cir. 1992) ("district court has broad discretion in

determining whether to grant or deny a jury's request to read a

portion of the trial transcript"), cert. denied, ____ U.S. ____,

113 S. Ct. 1006 (1993); United States v. Lujan, 936 F.2d 406, 411
(9th Cir. 1991) (trial court's decision to provide trial

transcript to jury reviewed for abuse of discretion); United

States v. Betancourt, 838 F.2d 168, 175 (6th Cir.) ("the


9
 . We are not to be understood to be holding that a court when
presented with a request for written transcripts from a jury is
obliged to require their preparation if they are not otherwise
available. In this case daily transcripts were prepared.
furnishing of transcripts to a jury is generally well within the

district court's discretion"), cert. denied, 486 U.S. 1013, 108
S. Ct. 1748 (1988); Government of Canal Zone v. Scott, 502 F.2d
566, 570 (5th Cir. 1974) (same).     Any other rule would constitute

an unwarranted intrusion into the district court's discretion to

adapt procedures to the situation in the case before it.     See,

e.g., United States v. Angelo, 153 F.2d 247, 251-52 (3d Cir.

1946) ("It would be both impossible and undesirable to delimit

strictly the powers of the trial judge and to set detailed

regulations for the conduct of every case.").

             Of course, in exercising its discretion to provide

written transcripts of testimony, the trial court must be

cognizant of dangers that may be present in the particular case.

For instance, in their review of a transcript, jurors may seize

upon an answer without focusing on limitations or qualifications

developed during cross-examination.     If the request poses such a

danger, the court should give the attorneys an opportunity to

make sure that the transcript incorporates all appropriate and

relevant aspects of the requested testimony.     Moreover, although

it did not happen in this case, the district court generally

should accompany the transcripts with a cautionary instruction to

focus on the entire testimony and evidence.

             We further hold that in this case, the trial court did

not abuse its discretion by providing the jury with the written

transcripts. The jury requested the transcripts of 12 witnesses,

so the danger of giving undue weight to particular testimony was

minimized.    Moreover, Bertoli fails to specify a single example
in the procedure the court followed that presented a

particularized danger of prejudice.   Further, the district court

adequately informed the jury that it was to consider the entire

body of evidence submitted in the case, and not to emphasize

unduly one piece of evidence over another.10   See app. at 223-24

n.166.   See also Betancourt, 838 F.2d at 175 (no abuse of

discretion where "the judge carefully informed the jury, in

standard terms, that all of the evidence was to be weighed, and

no undue credence was to be given to any single part of it").


                      B.   Sentencing Issues

          Bertoli raises several issues concerning the propriety

of his sentence which we will address in turn.   Initially we

observe that because the obstruction of justice activities that

are the subject of Count Six of the Indictment occurred in 1990,

and because the conspiracy charged in Count Three occurred

between 1983 and 1992, the sentence is governed by the United

States Sentencing Guidelines, which apply to all federal crimes

committed after November 1, 1987.   See United States v. Moscony,


10
 .   The court informed the jury:

          All of the evidence, regardless of whether I've
          referred to it, regardless of whether counsel referred
          to it in their summations, must be considered by you.
          It makes no difference whether the evidence was offered
          by the [Government] or by [Bertoli]. It was all
          evidence and all of it should be considered by you to
          the extent it helps you decide the issues in this case.

App. at 224 n.166.
927 F.2d 742, 754 (3d Cir.), cert. denied,       U.S.     , 111
S. Ct. 2812 (1991).


      1.   The district court's calculation of the sentence

           The district court calculated Bertoli's total offense

level by applying the "grouping" provisions of the 1993

Sentencing Guidelines.    See United States v. Riviere, 924 F.2d
1289, 1303 (3d Cir. 1991).   Section 3D1.1(a) directs the court to

combine various counts of conviction into "distinct Groups of

Closely Related Counts."11   The district court adopted the

government's argument that the conduct charged in the two counts

should be divided into three groups:    "Group [One] would consist

of the three conspiracies to obstruct [F]ederal court proceedings

as well as Count [Six].    Group [Two] would consist of the

conspiracy to obstruct the [G]rand [J]ury [I]nvestigation.    Group

11
 . Although Bertoli was convicted only on two counts, the
guidelines mandate that the court consider a count charging a
conspiracy to commit two crimes as a conspiracy to commit crime A
and a conspiracy to commit crime B. The district court quoted
the example given in the guidelines:

           Example: The defendant is convicted of two counts:
           conspiring to commit offenses A, B, and C, and
           committing offense A. Treat this as if the defendant
           was convicted of (1) committing offense A; (2)
           conspiracy to commit offense A; (3) conspiracy to
           commit offense B; and (4) conspiracy to commit offense
           C. Count (1) and count (2) are grouped together under
           §3D1.2(b). Group the remaining counts, including the
           various acts cited by the conspiracy count that would
           constitute behavior of a substantive nature, according
           to the rules in this section.

U.S.S.G. § 3D1.2, Application Note 8.
Three would consist of the conspiracy to obstruct the SEC

Investigation".   App. at 412 (quoting government Sentencing

Memorandum at 77) (alterations in original).   The grouping

guideline then directed the court to compute the offense level

for each group separately, based on the most serious of the

counts comprising the group.12

           Because each group involved obstruction of justice, the

district court applied section 2J1.2, the guideline covering that

crime.   That guideline, however, contains a cross-reference, to

be applied when a defendant's activity involved "obstructing the

investigation or prosecution of a criminal offense."   Section

2J1.2(c)(1).   In such a case, the court is to sentence the

defendant as an accessory after the fact to the relevant criminal

offenses, if that would result in a greater offense level.     In

other words, if A's obstructionist activity consisted of lying

under oath about whether B committed a bank robbery, A should be

sentenced as an accessory after the fact to bank robbery.

Section 2X3.1, the guideline for accessory after the fact,



12
 .   Section 3D1.3 requires the court to:

          Determine the offense level applicable to each of the
          Groups as follows:

          (a) In the case of counts grouped together pursuant to
          § 3D1.2(a)-(c), the offense level applicable to a Group
          is the offense level, determined in accordance with
          Chapter Two and Parts A, B, and C of Chapter Three, for
          the most serious of the counts comprising the Group,
          i.e., the highest offense level of the counts in the
          Group.
provides a base offense level of "6 levels lower than the offense

level for the underlying offense."

             The court, finding that Bertoli conspired to obstruct

the criminal proceedings against him, applied the cross-reference

provision.     Because the underlying crimes involved fraud, the

court was referred first to section 2X3.1 and then to section

2F1.1, the guideline covering fraud and deceit.     Under the fraud

guideline, the court began with a base offense level of 6.     But,

following the table set forth in section 2F1.1(b)(1), the court

increased the offense level by 14, because it found the loss to

be between $5 and $10 million.13    Applying other subsections of

the fraud guideline, the court increased the offense level still

further.14    The total offense level for Group One was computed to

be 25.

             The court similarly computed the offense levels for

Groups Two and Three, also by applying the cross-reference

provision of the obstruction of justice guideline.     The offense

levels for each of those groups was 22.



13
 . Section 2F1.1(b)(1) provides that "[i]f the loss exceeded
$2,000", the court should increase the offense level as described
in the table. Section (b)(1)(o) requires the court to increase
the level by 14 if the loss was more than $5,000,000 but less
than $10,000,000.
14
 . Specifically, because the court found that the offense
involved more than minimal planning, it increased the level by 2,
pursuant to section 2F1.1(b)(2). And, because the court found
that the offense involved a "violation of [a] judicial or
administrative order", it increased the level by an additional 2
points pursuant to subsection (b)(3). See also n.15, infra.
           Finally, the court applied section 3D1.4, which

provides the following when separate groups are involved:
          [t]he combined offense level is determined by taking
          the offense level applicable to the Group with the
          highest level and increasing that offense level by the
          amount indicated in the following table:

           Number of Units       Increase in Offense Level
                1                        none
                1 1/2                    add 1 level
                2                        add 2 levels
                2 1/2-3                  add 3 levels
                3 1/2-5                  add 4 levels
                more than 5             add 5 levels

           In determining the number of Units for purposes of this
           section:

           (a) Count as one Unit the Group with the highest
           offense level. Count one additional Unit for each
           Group that is equally serious or from 1-4 levels less
           serious.


Thus, the court began with the offense level applicable to Group

One, and increased that level by 3, 1 level for Group One itself

and 2 additional levels because the offense levels for Groups Two

and Three were "from 1-4 levels less serious" than Group One.

Accordingly, the district court arrived at a total offense level
of 28.15

15
 . In its Opinion, the district court provided the following
explanation of its computation of the Total Offense Level:

                        Total Offense Level

The total offense level of 28 is calculated as follows:

(1)        Group One Base Offense Level

--         Applicable Guideline: § 2J1.2(c), which by cross-
           reference to § 2X3.1, requires the offense level to be
           calculated as if Bertoli was an accessory after the
           fact to the offenses being prosecuted in the Redacted
               2.   Proper applicable Guidelines Manual


(..continued)
          Second Superseding Indictment because he conspired to
          obstruct the investigations and prosecutions of those
          offenses. This requires the use of § 2F1.1

--        Base Level
               § 2F1.1(a)                           6
--        Upward adjustment pursuant to
               § 2F1.1(b)(1)(o) for loss between
               $5 and $10 million                   14

--        Upward adjustment pursuant to
               §2F1.1(b)(2) for more than
               minimal planning                     2

--        Upward adjustment pursuant to
               §2F1.1(b)(3)(B) for violation of
               a judicial or administrative order 2
                                               ___        __
          SUBTOTAL                                 24

--        Downward adjustment pursuant to
               § 2X3.1                              6
                                                 _____
          BASE OFFENSE LEVEL                        18

(2)       Upward adjustment pursuant to
               § 2J1.7 for committing an offense
               while on pretrial release            3

(3)       Upward adjustment pursuant to
               § 3B1.1(a) for having an aggrava-
               ting role in the offense             4

                                                 _____
GROUP ONE OFFENSE LEVEL                             25

(4)       Upward adjustment pursuant to
               § 3D1.4 for multiple offenses        3
               (taking into account
               Groups Two and Three)             _____

TOTAL OFFENSE LEVEL 28
Ohio App. at 444.
            Bertoli first contends that the district court's

application of the cross reference in the 1993 Guideline for

obstruction of justice violated his right to be free from ex post

facto punishments, guaranteed by Article I, § 9 of the United

States Constitution.    We exercise plenary review over the

district court's conclusion.    United States v. Moscony, 927 F.2d

at 754 n.17.

            Generally, the sentencing court must apply the

Guidelines Manual in effect at the time of sentencing. 18 U.S.C.

§ 3553(a)(4),(5); U.S.S.G. § 1B1.11(a).    However, sometimes this

rule gives way to constitutional considerations.    Specifically,

"where such retroactivity results in harsher penalties, Ex Post

Facto Clause problems arise, and courts must apply the earlier

version."   United States v. Kopp, 951 F.2d 521, 526 (3d Cir.

1991) (citing Miller v. Florida, 482 U.S. 423, 107 S. Ct. 2446

(1987)); see also United States v. Seligsohn, 981 F.2d 1418, 1424

(3d Cir. 1992); United States v. Pollen, 978 F.2d 78, 90 (3d Cir.

1992), cert. denied, ____ U.S. ____, 113 S. Ct. 2332 (1993);

United States v. McAllister, 927 F.2d 136, 138 n.2 (3d Cir.),

cert. denied,        U.S.      , 112 S. Ct. 111 (1991).   Bertoli

contends that the court should have used the 1989 Guidelines

Manual to calculate the base offense level, because a substantive

change to the commentary to the obstruction of justice guideline,

resulting in more severe penalties, took effect after the crime

of Count Six was completed.    We agree.

            The district court failed to consider this argument,

because, in determining which Guideline Manual to apply, it
grouped the conduct charged in Counts Three and Six, and treated

it as one course of conduct.    Apparently, the district court

believed that if the conduct is grouped together, there is no

need to assess the counts independently to determine whether ex

post facto clause considerations arise.     Thus, although finding

that the conduct of Count Six occurred in 1990, the court

nevertheless held that the crimes were completed in 1992, when

the conspiracy's last overt act occurred.    The court reasoned

that "the only other Guidelines Manual that could be used [other

than the Manual in effect at the time of sentencing] is the 1

November 1991 Manual . . . , which was the manual in effect on

the date the Second Superseding Indictment was returned and the

conspiracies to obstruct justice described in Count Three

ceased."   App. at 405.16    Because there is no substantive

difference between the 1991 and 1993 Guidelines Manuals, the

court applied the 1993 Guidelines Manual.

           We expressly have disapproved the practice of combining

different counts of the indictment when determining which

Guidelines Manual applies.     See Seligsohn, 981 F.2d at 1424.   In

Seligsohn, some of the offenses concluded before November 1,
1989, while others took place after that date.     On November 1,

1989, amendments to the guidelines took effect "and provided for

the imposition of heavier penalties than those previously in

16
 . On appeal, the government does not endorse the district
court's decision to combine Counts Three and Six for the purpose
of determining which Manual applies. Rather, the government's
sole argument is that the 1989 Manual is not more favorable to
Bertoli than the 1993 Manual.
effect."   Id. at 1424.   The district court nevertheless applied

the post-1989 Guidelines Manual to all the counts.    On appeal,

the government supported the ruling based on a principle set

forth in the Sentencing Guidelines called the one-book rule.     The

one-book rule provides that "only one set of Guidelines should be

used in calculating the applicable total 'as a cohesive and

integrated whole.'"   Id. (quoting government's Brief).   We

rejected the proposition that the one-book rule overrides ex post

facto concerns:
          That so-called rule is inconsistent with United States
          v. Kopp and other cases in this Court. Focusing on ex
          post facto considerations, those cases have prohibited
          the application of more stringent penalties than were
          authorized at the time of the offense. Consequently,
          we expressly disapprove of the 'one book' practice as
          in conflict with the Kopp opinion.


Id.   The fact that various counts of an indictment are grouped

cannot override ex post facto concerns.   Id.   Therefore, the

trial court erred by failing independently to analyze which

Guidelines Manual should have applied to the conduct charged in

Count Three.   Our independent analysis of the question leads us

to conclude that the 1989 guidelines apply to Bertoli's

sentence.17

17
 . A policy statement in the guidelines provides that "[t]he
Guidelines Manual in effect on a particular date shall be applied
in its entirety. The court shall not apply, for example, one
guideline section from one edition of the Guidelines Manual and
another guideline section from a different edition of the
Guidelines Manual." U.S.S.G. § 1B1.11. In Seligsohn, we said
that upon remand, "before grouping the various offenses to
determine the score, the district court must first apply the
applicable Guidelines for each offense." 981 F.2d at 1426. We do
not read this language to be in conflict with the policy
statement. Rather, when ex post facto clause issues arise, while
          Section 2J1.2, the guideline for obstruction of

justice, provides in both the 1989 and 1993 versions:

          §2J1.2.   Obstruction of Justice

                    (a)   Base Offense Level:   12

                              *   *   *

                    (c)   Cross Reference
                          (1)    If the offense involved
                                 obstructing the investigation or
                                 prosecution of a criminal
                                 offense, apply §2X3.1 (Accessory
                                 After the Fact) in respect to
                                 that criminal offense, if the
                                 resulting offense level is
                                 greater than that determined
                                 above.


The district court found that Bertoli's obstructionist conduct

involved attempting to conceal the predicate offenses to the

racketeering acts with which he was charged.    See app. at 423.

The court therefore applied the cross-reference provision of the

guideline, which in turn directed it to the guideline for fraud.

          While the guideline provision itself is identical in

both the 1989 and 1993 guidelines, the commentary was amended

(..continued)
the one-book rule cannot apply to compel application of the later
Manual to all counts, it certainly can compel application of the
earlier Manual. Furthermore, in this case the government does
not argue that we should apply a Guideline Manual later than the
1989 Guidelines Manual to either Group 2 or Group 3 if we apply
the 1989 Manual to Group one. See n.16, supra. Therefore the
one-book rule should be applied here and the 1989 Guidelines
Manual used as to all groups. We note that it is possible that
changes in the guidelines after an offense might both help and
hurt the defendant. In such a situation a defendant might not be
able to object to the use of a Guideline Manual adopted after an
offense on ex post facto grounds if overall the amendments
favored him. But we are not concerned with that situation here.
effective November 1, 1991.       The "Background" section of the

commentary to the 1989 guidelines stated:       "Because the conduct

covered by this guideline is frequently part of an effort to

assist another person to escape punishment for a crime he has

committed, an alternative reference to the guideline for

accessory after the fact is made." (Emphasis added).       The amended

commentary mandates application of the cross-reference provision

whenever the defendant obstructed justice as "part of an effort

to avoid punishment for an offense that the defendant has

committed or to assist another person to escape punishment for an

offense."     (Emphasis added).    Relying on caselaw interpreting the

1989 guideline, Bertoli argues that the sentencing court was

prohibited from using the cross-reference when the defendant's

conduct was directed to avoid punishment to himself.      The

government responds that the 1991 revision only clarified the

guideline, and the particular circumstances referred to in the

1989 commentary were not intended to be all-inclusive.

            We begin our analysis with several propositions.

First, when a crime is covered by the Sentencing Guidelines, the

sentence is computed based not only on the relevant guidelines,

but also on the Sentencing Commission's policy statements and

commentary.     See, e.g., Stinson v. United States, ____ U.S. ____,
____, 113 S. Ct. 1913, 1916 (1993); United States v. Hightower, 25
F.3d 182, 184 (3d Cir. 1994), petition for cert. filed Aug. 29,

1994.   Second, although the principle has been disputed until

only recently, it is now settled that the commentary to the

guidelines is binding on federal courts as controlling law unless
it either (1) violates the Constitution or a federal statute or

(2) "is plainly erroneous or inconsistent with the [guideline]."

Stinson, ____ U.S. at ____, 113 S.Ct. at 1919 (quoting Bowles v.

Seminole Rock & Sand Co., 325 U.S. 410, 414, 65 S. Ct. 1215, 1217

(1945)).18    Third, despite the fact that proposed amendments to

the guidelines themselves must be submitted to Congress for

review, see 28 U.S.C. § 994(p), "[a]mended commentary is binding

on the federal courts even though it is not reviewed by

Congress".    Stinson, ____ U.S. at ____, 113 S.Ct. at 1919

(emphasis added).    Finally, "prior judicial constructions of a

particular guideline cannot prevent the Commission from adopting

a conflicting interpretation" that is consistent with the

Constitution and federal law and when "the guideline . . . will

bear the construction."     Id. at    , 113 S.Ct. at 1919.

             Applying these principles to the issue before us, it

becomes clear that commentary to the guidelines is to be treated

(except in narrow instances) as law, that is, it must be read in

conjunction with the guideline and policy statements as the law

governing the case.     This means that, in the wake of Stinson,

subsequent amendments to the commentary -- while binding on the

court -- may, just like the guidelines themselves, present ex
post facto problems when applied retrospectively.    See, e.g.,

United States v. Diaz, 26 F.3d 1533, 1544 (11th Cir. 1994)


18
 . In Stinson, the Supreme Court, after considering various
analogies, concluded that "the guidelines are the equivalent of
legislative rules adopted by federal agencies." Id. at      , 113
S.Ct. at 1919.
(sentence based on commentary enacted after conviction but prior

to sentence may run afoul of ex post facto clause); United States

v. Carroll, 6 F.3d 735, 747 n.9 (11th Cir. 1993) ("in light of

the Supreme Court's decision in Stinson . . . , application of an

intervening Guidelines interpretation by commentary promulgated

after the offense could run afoul of the Ex Post Facto Clause")

(citation omitted), cert. denied, ____ U.S. ____, 114 S. Ct. 1234

(1994); United States v. Wilson, 993 F.2d 214, 216 (11th Cir.

1993) (same).

             Of course, an amendment to the commentary does not

necessarily substantively alter the guideline itself -- even when

its application results in a sentence more severe than might

otherwise have been imposed.     Rather, "amendments that clarify,

rather than substantively change, the guidelines do not present

ex post facto issues when they are applied retrospectively."

United States v. Webster, 996 F.2d 209, 211 n.4 (9th Cir. 1993)

(quoting United States v. Scarano, 975 F.2d 580, 587 (9th Cir.

1992) (internal citations omitted)); see also U.S.S.G. § 1B1.11

("if a court applies an earlier edition of the Guidelines Manual,

the court shall consider subsequent amendments, to the extent

that such amendments are clarifying rather than substantive

changes").    Because the commentary and the guideline both are

binding, however, we must not be too quick to hold that an

amendment to the commentary is merely a clarification.     Rather,

our role is to look at the guidelines manual in effect at the

time the crime was committed and ask whether, as matter of

construction, the guideline and commentary in effect at that time
is really consistent with the amended manual.   If the amended

commentary "does not overrule prior constructions of the

Guideline but instead confirms our reading of the Guideline",

there is no ex post facto concern.   Diaz, 26 F.3d at 1545 (citing

Carroll, 6 F.3d at 746 n.9).   If, though, the amended commentary

does overrule prior judicial constructions of the guideline, ex

post facto clause problems become more serious.

          In this case, the 1989 commentary is clear: "Because

the conduct covered by this guideline is frequently part of an

effort to assist another person to escape punishment for a crime

he has committed, an alternative reference to the guideline for

accessory after the fact is made." (Emphasis added).   The

government's argument that the commentary simply provides one

example of when the cross-reference can be used is at odds with

the plain meaning of the language.   The commentary does not

purport to give an example; it explains how and when the cross-

reference should be applied.   Thus, even though the guideline

itself refers only to "obstructing the investigation or

prosecution of a criminal offense", when that language is read in

conjunction with the commentary, the court is told to use the

cross-reference when the defendant's obstructionist activity was

directed at assisting another person to escape punishment for a
crime.

          Our reading is consistent with other courts'

interpretations.   The several courts that have addressed the

issue under the 1989 guidelines have reached a single conclusion

-- that the cross-reference does not apply when a defendant's
obstructionist activity is intended to protect only himself.     For

instance, in United States v. Huppert, 917 F.2d 507 (11th Cir.

1990), the defendant had attempted to persuade two witnesses to

his crimes to identify someone else to the grand jury.   The Court

of Appeals for the Eleventh Circuit, after finding that the

obstructionist act "is an act directed at protecting [the

defendant] from being punished", cited the 1989 commentary and

held that use of the cross-reference was improper.   Id. at 510-

11.   Similarly, in United States v. Berkowitz, 712 F. Supp. 707,

709 (N.D. Ill. 1989), the defendant, while facing mail fraud and

tax fraud charges in the Northern District of Illinois, was

arrested and charged with stealing and destroying documents that

he knew were material to that prosecution.   The government sought

to use section 2J1.2's cross-reference, but the court declined.

It reasoned:
          Applying §2X3.1 in the instant case would result in
          treating Berkowitz as an accessory to his own alleged
          tax fraud and mail fraud. The official comments to
          §2J1.2 indicate that such an application of §2X3.1 is
          not appropriate. Therein, the Commission explains that
          §2X3.1 is applied in obstruction of justice cases
          [b]ecause the conduct covered by the [obstruction of
          justice] guideline is frequently part of the effort to
          assist another person to escape punishment for a crime
          he committed. Since Berkowitz did not commit
          obstruction of justice to assist another person, §2X3.1
          is inapplicable.


Id. at 709 (quoting commentary) (alterations in original).     See

also United States v. Pierson, 946 F.2d 1044, 1048 (4th Cir.

1991) (applying identical reasoning to section 2J1.3(c), the

guideline for perjury and subornation of perjury); cf. United
States v. Curry, 977 F.2d 1042, 1059 (7th Cir. 1992) (rejecting
the defendant's argument based on Huppert and Pierson because the

defendant "was clearly trying to protect others, and not himself

. . . "), cert. denied, ____ U.S. ____, 113 S. Ct. 1357 (1993).19

Thus, this is not a case where the commentary is in accord with

prior constructions of the guideline.   See Diaz, 26 F.3d at 1545.

          These interpretations of the 1989 guideline and

commentary are hardly surprising.   After all, use of the cross-

reference in this case (and in others like it) enabled the court

to sentence Bertoli as an accessory after the fact to the crimes

for which he was charged and acquitted as a principal.   While the

"real offense" approach of the guidelines certainly permits the

court to consider such facts in computing the sentence, see

United States v. Ryan, 866 F.2d 604, 609 (3d Cir. 1989), such an

interpretation is hardly the most obvious reading of the 1989

guideline, particularly in light of the commentary.   Moreover, it

is at least anomalous to hold -- in the absence of explicit

direction such as that now provided in the amended commentary --

that the defendant could be convicted as both a principal and an

accessory after the fact to his or her own crime.   As the court

reasoned in Huppert:
          We agree with the district court's conclusion that a
          sentencing court 'is permitted to look beyond the four
          corners of the charge to the underlying conduct.' That
19
 . In United States v. Jamison, 996 F.2d 698 (4th Cir. 1993),
the court noted that "[i]n 1991, the Guidelines Commission
amended the commentary on which both the Pierson and Huppert
courts relied in a manner which casts doubt upon the continued
validity of those decisions." Id. at 701 n.3. However, because
the court distinguished those cases, it "reserve[d] for another
day a decision on the impact of the amended commentary on our
precedent." Id.
             practice is clearly permissible under the guidelines.
             However, under the guidelines, relevant conduct is
             incorporated into the base offense level by a
             prescribed process. . . . Section 2J1.2(c)(1) provides
             a specific method by which a court may consider conduct
             outside the offense of conviction. That method is
             consistent with our understanding of the law of
             principals and accessories.


Huppert, 917 F.2d at 511 (citations omitted) (emphasis added).20

          In other words, the amended commentary (while certainly

not violative of the Constitution or federal law) is in accord

neither with the prior case law nor an obvious reading of the

guideline.    Therefore, we hold that the 1991 amendment to the

commentary is not a clarifying amendment but, rather, a

substantive change.    This means that the district court should

have applied the 1989 Guidelines Manual, and should not have used




20
 . The government argues that our interpretation would lead to
absurd results, because "low-level conspirators in this scheme .
. . who assisted Bertoli in hiding his illegal millions, would be
eligible to receive a base offense level as high as 20 . . .
while Bertoli, the mastermind of the scheme, would be limited to
a base offense level of 12." Appellee Br. at 39. Of course, 12
is the base level for obstruction of justice without use of the
cross reference. The government neglects to point out, however,
that Bertoli would be chargeable and answerable for the entire
underlying scheme, whereas the low-level conspirator may not be.
See, e.g., United States v. Collado, 975 F.2d 985, 992 (3d Cir.
1992) (liability of defendant for co-conspirator's conduct
depends "upon the degree of the defendant's involvement in the
conspiracy and, of course, reasonable foreseeability with
respect to the conduct of others within the conspiracy"). The
point of the cross-reference is to say to someone who, for
example, lies for another: we're going to treat you as though
you actually helped that person commit the crime you're now
helping him get away with. In any event the cases and principles
we cite compel our result.
the cross-reference provision of the obstruction of justice

guideline.21

          Because by using the 1993 Guidelines Manual, the trial

court imposed a sentence in excess of what would have been

permissible under the 1989 Manual, the sentence imposed violated

Bertoli's right against ex post facto punishment.   The sentence

21
 . We are aware that the Sentencing Commission has described
the amendment as clarifying. United States Sentencing Commission
1993 Guidelines Manual, app. C, page 233-34, § 401. But this
circumstance does not change our result. In the first place, we
have rejected the proposition that the Sentencing Commission's
description of an amendment as "clarifying" is entitled to
substantial weight. United States v. Menon, 24 F.3d 550, 567 (3d
Cir. 1994). Moreover, the Commission's description comes in the
face of a settled interpretation of the guideline and therefore
is entitled to little weight. See United States v. Menon, 24
F.3d at 567 ("[W]e never have held that a 'clarifying' amendment
can be used to interpret an earlier guideline when applying the
amendment would punish the defendant more harshly than he would
have been punished under the court's independent interpretation
of the pre-amendment language." Rather, our own independent
interpretation of the pre-amendment language is controlling.

          To analogize, in McNally v. United States, 483 U.S.
350, 107 S. Ct. 2875 (1987), the Supreme Court held that a person
could not be prosecuted under the mail fraud statute for fraud
that only causes intangible loss, such as depriving the public of
honest government. In 1988, Congress responded to the Court's
decision by passing a statute that defines "scheme or artifice to
defraud" as including "scheme[s] or artifice to deprive another
of the intangible right of honest services." 18 U.S.C. § 1346.
Of course, simply by adopting this language, Congress could not
have the law applied retroactively. Rather, applying the revised
statute to conduct occurring after McNally but prior to the
revision clearly would have violated the ex post facto clause.
See, e.g., United States v. Schwartz, 924 F.2d 410, 418 (2d Cir.
1991). Had Congress described the statute as "clarifying", it
would have been of no moment. That description could not
displace the fact that the Supreme Court had ruled on the meaning
of the pre-revision language. In the instant case, the
Commission's description comes in the face of a settled
interpretation of the guideline provision. The use of the word
"clarifying" cannot change this simple fact.
therefore must be vacated and the matter remanded for re-

sentencing under the 1989 Manual.22


                  3.   Permissibility of the fine

           Bertoli next contends that the district court erred in

departing upward from the guideline maximum fine of $125,000 to a

fine of $7 million.    The district court arrived at this figure as

the amount necessary to disgorge Bertoli of illegal profits he

keeps hidden in foreign bank accounts.    Bertoli argues that the

facts upon which the district court based its decision simply are

not supported by the record.

           Generally a defendant must be sentenced within the

applicable guideline range.    However, if the court "finds that

there exists an aggravating or mitigating circumstance of a kind,

or to a degree, not adequately taken into consideration by the

Sentencing Commission in formulating the guidelines, that should

result in a sentence different from that described", the court

may depart from the guideline range accordingly.    18 U.S.C. §

3553(b); United States v. Kikumura, 918 F.2d 1084, 1098 (3d Cir.

1990).23   Conversely, if the Sentencing Commission adequately

22
 . Because the district court was incorrect in its application
of the cross-reference, the fraud guideline should not have been
applied. Therefore, we need not address Bertoli's argument that
the district court's calculation of the loss under the fraud
guideline was erroneous.
23
 . While this case involves a departure from the applicable
fine range rather than the incarceration range, we previously
have held that this is a distinction without a difference.
United States v. Seale, 20 F.3d 1279, 1287 (3d Cir. 1994) (citing
United States v. Graham, 946 F.2d 19, 21 (4th Cir. 1991)). Thus,
took all the relevant factors into account in determining the

sentence, the court may not depart.

           Our review over a district court's decision to depart

upward is divided into three tiers.    First, we exercise plenary

review over the district court's determination that the

Sentencing Guidelines have not adequately taken a particular

factor into account.   United States v. Uca, 867 F.2d 783, 786 (3d

Cir. 1989).   "Of course, the circumstances relied upon must in

fact exist in the case under consideration" in order to uphold

the departure.   Kikumura, 918 F.2d at 1098.   In reviewing

findings of fact, we employ the clearly erroneous standard of

review.   Finally, we must determine whether the sentence imposed

was reasonable, that is, whether the factors on which the court

relied and the degree of the departure, were appropriate.     In

this determination, "the district courts are entitled to exercise

a substantial amount of discretion."    United States v. Ryan, 866
F.2d at 610; see also Kikumura, 918 F.2d at 1098 ("[a]t this

stage of the inquiry, our review is deferential").    We will

address these factors in turn.


    a.    Taken into Consideration by the Sentencing Commission

           Under the Sentencing Guidelines, the sentencing court

"shall impose a fine in all cases, except where the defendant

establishes that he is unable to pay and is not likely to become

(..continued)
we review both types of departures under the same analytical
rubric.
able to pay any fine."    U.S.S.G. § 5E1.2; United States v. Demes,

941 F.2d 220, 223 (3d Cir.), cert. denied, ____ U.S. ____, 112
S. Ct. 399 (1991).    The court is to consider an array of factors,

including evidence of the defendant's ability to pay the fine,24

any restitution or reparation that the defendant has made or is

obligated to make, and "any other pertinent equitable

considerations."    U.S.S.G. § 5E1.2(d).   "The amount of the fine

should always be sufficient to ensure that the fine taken

together with other sanctions imposed, is punitive."    U.S.S.G. §

5E1.2(e).   The guideline provides a "fine table" which

establishes a minimum and maximum fine based on the defendant's

offense level.    For an offense level of 28 -- the offense level

at which the district court arrived in this case -- the minimum

fine is $12,500 and the maximum is $125,000.    U.S.S.G. §

5E1.2(c)(3).

            The district court found that in establishing the

guideline range, the Sentencing Commission did not adequately

take into account facts fitting the circumstances of this case.

In so holding, the district court relied on the commentary

24
 . The court found that Bertoli was able to pay the fine, for
the following reasons: (1) Bertoli did not submit a financial
disclosure form to the probation department; (2) Bertoli's home
conservatively is valued in excess of $1,000,000; (3) in October,
1983, Bertoli stashed millions of dollars in secret bank accounts
in the Cayman Islands and other off-shore accounts; (4) Bertoli
moved millions of dollars out of the Cayman Accounts into
accounts in Andorra; and (5) Bertoli is in control of those funds
in Andorra. App. at 451-52. While Bertoli does challenge the
district court's conclusions as to his control over the Andorra
funds, he seems not specifically to challenge the district
court's finding that he is able to pay the fine.
itself, which expresses the Commission's views on just this

subject:
            The Commission envisions that for most defendants, the
            maximum of the guideline fine range from subsection (c)
            will be at least twice the amount of gain or loss
            resulting from the offense. Where, however, two times
            either the amount of gain to the defendant or the
            amount of loss caused by the offense exceeds the
            maximum of the fine guideline, an upward departure from
            the fine guideline may be warranted.


The Commission's views are dispositive on this point.     See

Kikumura, 918 F.2d at 1104 ("'In determining whether a

circumstance was adequately taken into consideration [so as to

preclude departure], the court shall consider only the sentencing

guidelines, policy statements, and official commentary of the

Sentencing Commission.'") (quoting 18 U.S.C. § 3553(b))

(alterations in original).    Assuming the district court's

findings are correct, this case involves precisely the type of

situation warranting an upward departure contemplated by the

Sentencing Commission.    The Commission contemplated the fine of

$125,000 to be twice the amount of the gain, whereas the court
found that Bertoli illegally profited and controls $7 million.

Thus, the district court was correct in its conclusion that the

facts it found warranted an upward departure.


             b.   The district court's factual findings

            We next address whether the district court's findings

of fact are clearly erroneous.    As a preliminary matter, however,

the record compels us to discuss the appropriate evidentiary

standard.
          In making its findings, the district court employed a

standard of proof of "at least a preponderance of the evidence."

App. at 372.    The court determined that it could consider hearsay

statements it regarded as having "some minimal indicium of

reliability."    App. at 372 n.233 (quoting United States v.

Kikumura, 918 F.2d at 1102 (quotation omitted)).     In the court's

view, two of the documents -- the Cahill Sentencing Affidavit and

the 1993 Cannistraro Plea Allocution -- had "more than a 'minimal

indicium of reliability'; they are strongly reliable sources."

App. at 372 n.233.

             Generally, courts may use the preponderance of the

evidence standard of proof in sentencing hearings.    McMillan v.

Pennsylvania, 477 U.S. 79, 91, 106 S. Ct. 2411, 2419 (1987);

Kikumura, 918 F.2d at 1099; United States v. McDowell, 888 F.2d
285, 291 (3d Cir. 1989).    This is because after a jury finds a

defendant guilty, the presumption of innocence no longer applies,

and the protections that form a corollary to that presumption

become less important.     See, generally, Kikumura, 918 F.2d at

1099-1100.    See also id. at 1100 (federal rules of evidence

inapplicable at sentencing); United States v. Baylin, 696 F.2d
1030, 1040 (3d Cir. 1982) (hearsay admissible at sentencing so

long as it bears "some minimal indicium of reliability beyond

mere allegation").

          In Kikumura, however, we distinguished between "run-of-

the-mill sentencing cases" and those in which the proposed

departure is so great that the sentencing hearing "functions as

'a tail which wags the dog of the substantive offense.'"
Kikumura, 918 F.2d at 1100-01 (quoting McMillan, 477 U.S. at 88,

106 S.Ct. at 2417).   In Kikumura itself, the sentencing court

departed from the guideline maximum of 33 months to 30 years.         We

held that in such an extreme context, "a court cannot reflexively

apply the truncated procedures that are perfectly adequate for

all of the more mundane, familiar sentencing determinations."

Id. at 1101.   Rather, we held that facts supporting the departure

must be found by clear and convincing evidence.    Hearsay, we

said, only may be admitted in such cases when the court examines

the "totality of the circumstances, including other corroborating

evidence, and determines whether the hearsay declarations are

reasonably trustworthy."   Id. at 1103.

          We recently applied this heightened evidentiary

standard to a district court's upward departure in determining

the amount of a fine.    Seale, 20 F.3d at 1288.   There, the

district court increased the defendant's fine from the guideline

maximum of $250,000 to the statutory maximum of $1,750,000.      We

held that this seven-fold increase was just the sort of "extreme

context" that warranted use of the higher standard of proof.

Such a context, we concluded, "requires that the district court

use a clear and convincing standard of proof when finding

supporting facts."    Id. at 1288 (citing Kikumura, 918 F.2d at
1100-1102 and United States v. Townley, 929 F.2d 365 (8th Cir.

1991)); see also United States v. St. Julian, 922 F.2d 563, 569

n.1 (10th Cir. 1990) ("If the difference between the guideline

range and the departure sentence is great, the trial court should

consider the implications of that disparity in determining the
appropriate standard of proof for the facts considered in

sentencing.").

            In this case, the court departed upward by a factor in

excess of 50.    This is clearly the type of "extreme context" that

requires more than the bare minimum of procedural protections.

We hold, then, that factual conclusions justifying the departure

must be supported by clear and convincing evidence and that, in

order to be admissible, hearsay declarations must be reasonably

trustworthy in light of the totality of the circumstances,

including other corroborating evidence.

            Accordingly we address whether the district court's

findings are clearly erroneous in light of this evidentiary

standard.    The court found made the following findings.    Bertoli,

Cannistraro and Eisenberg each had companies created for them in

the Cayman Islands by Sidney Coleman of Paget Brown & Co., to

which they transferred profits obtained through the stock

manipulation schemes.    In November 1989, the United States

govenment requested from the Grand Court of the Cayman Islands

documents and evidence concerning these accounts for use in the

prosecution against Bertoli.    Soon thereafter, Bertoli began

meeting with an Ernest Foster to discuss how to move the money

and documents concerning the three companies from the Cayman

Islands and therefore out of the government's reach.    In the wake

of these discussions, Foster and two other persons travelled to

the Principality of Andorra and opened an account with an

Andorran bank in the name of Fosca, S.A.    In response to

Bertoli's request, Foster ensured that Andorra had no treaty with
the United States that would enable the latter to have access to

the accounts.   Bertoli then met with Eisenberg and the two

decided to move documents concerning the companies to Foster's

control.   In 1990, the administration of the companies was

transferred from Coleman to Foster.     The total amount of the

funds over which Foster obtained control was $8,700,000.      Of that

amount, $5,086,593.94 was from Cannistraro's company,

$3,132,956.09 from Eisenberg's company, and $471,580.61 from

Bertoli's company.   Foster arranged to have the funds transferred

to the Fosca account.   The next year, at Bertoli's request,

Foster took the relevant documents to Andorra and left them with

an attorney.

           The court further found that despite Eisenberg's and

Cannistraro's respective plea agreements to forfeit their

interests in the Andorran companies to the government, the

government to date had collected only $789,083.89.      Finally, the

court noted that, according to the presentence report, Bertoli

does not deny having control over substantial funds.25     The court

inferred from these facts that "as demonstrated by the

Government, Bertoli retains control of the millions of dollars,

forfeited to it by Eisenberg and Cannistraro, but removed by

Bertoli to Andorra beyond its reach."    App. at 451.   Therefore,


25
 . Actually, the court's opinion states that Bertoli "takes no
position regarding the Government's claim that 'Bertoli has
access to millions of dollars in foreign bank accounts.'" App.
at 451 (quoting December 1, 1993 letter from Bertoli). According
to the government's brief and the presentence report, however,
Bertoli only declined to deny having access to substantial funds.
the court concluded, "[a]n upward departure is necessary in

calculating the appropriate fine for Bertoli because the fine

indicated by the Guidelines is inadequate to 'disgorge' the gain

of Bertoli's criminal activities."    Id.

          Our review of the record compels us to conclude that

the court's findings are not supported by the record and

therefore are clearly erroneous.   The evidence supporting the

proposition that Bertoli controls the entire millions of dollars

consists solely of Foster's trial testimony.     And his testimony

simply cannot be read fairly to confirm the court's findings.

Foster did testify that he received control of the funds, that he

set up an account in Andorra, and even that he ensured that the

United States "didn't have any treaties with or any previous

precedent of going in and obtaining documents or information

concerning bank accounts."   App. at 35.    But nothing he says

indicates that Bertoli received control of the entire money or

that Bertoli retains control of the funds.     While he testified

that his contacts were with Bertoli rather than with Eisenberg or

Cannistraro, he does not even purport to express the view that

Bertoli was acting unilaterally.     Apparently, the court to reach

its conclusions extrapolated from the fact that the government

has obtained only partial payments from the two co-conspirators,

and that Bertoli did not deny having control over substantial

sums of money.   "A substantial amount of money" is not always

equivalent to many millions, though.    And the court's assumption

that because the government only collected part of Eisenberg's

and Cannistraro's profits, Bertoli must control the rest is
completely speculative.    While such speculation may have survived

scrutiny under the preponderance of the evidence standard, it

certainly cannot withstand scrutiny under the clear and

convincing evidence standard.26    Accordingly, the district

court's finding is clearly erroneous and must be vacated and the

case must be remanded for recalculation of the fine.27    Because

of this finding, we need not reach the third tier of a review of

an upward departure, whether the extent of the departure was

reasonable.


              4.     Reassignment to a different judge

          Finally, Bertoli argues that in the event of a remand,

the case should be reassigned to a different judge, "because of

the district judge's extreme animus towards Mr. Bertoli."

Appellant Br. at ii.    The government argues in response that

Bertoli wants Judge Lechner recused solely because of his

reputation as a "harsh" sentencer, and that "Bertoli's blatant

attempt at judge-shopping should be rejected by this court."

          This is not the first time Bertoli has sought Judge

Lechner's recusal.    On November 2, 1989, Bertoli filed his first

recusal motion.    Judge Lechner denied this motion on March 22,

26
 . Although, as noted above, the district court found that the
Cahill sentencing affidavit and the Cannistraro plea allocution
were highly reliable, there is no indication that those documents
were relevant to the district court's finding that Bertoli
controls $7 million.
27
 . Of course, since, as detailed above, the district court's
calculation of the offense level was erroneous, the guideline
range for the fine may well be different next time around.
1990, see United States v. Eisenberg, 734 F. Supp. 1137, 1167

(D.N.J. 1990), and denied it again on April 12, 1990, on a motion

for reconsideration,   see United States v. Eisenberg, 734 F.

Supp. 1168 (D.N.J. 1990).   We then denied Bertoli's petition for

a writ of mandamus on May 18, 1990, seeking Judge Lechner's

disqualification.

           On July 26, 1990, Bertoli joined in a recusal motion

made by his co-defendant Cannistraro.    Judge Lechner denied the

motion on August 16, 1990, and we dismissed Bertoli's subsequent

appeal.   On July 26, 1991, Judge Lechner denied another motion

for recusal filed on March 12, 1991.    See United States v.

Eisenberg, 773 F. Supp. 662, 733 (D.N.J. 1991).    Bertoli's

December 17, 1992 recusal motion was denied on January 12, 1993.

On April 23, 1993 we declined to grant Bertoli's petition for a

writ of mandamus.    Bertoli's petition for a writ of certiorari to

the United States Supreme Court was denied on October 4, 1993,

see Bertoli v. United States District Court for the District of

New Jersey, ____ U.S. ____, 114 S. Ct. 77 (1993).    Finally,

Bertoli moved to recuse Judge Lechner from the sentencing but

Judge Lechner denied that motion on March 28, 1993.

           Our authority to reassign a case on remand stems from

two sources.   The first stems from the federal recusal statute,

28 U.S.C. § 455.    Second, our statutory authorization pursuant to

28 U.S.C. § 2106, to "require such further proceedings to be had

as may be just under the circumstances" gives us the "ability to

assign a case to a different judge on remand."     Liteky v. United
States, ____ U.S. ____, 114 S. Ct. 1147, 1156-57 (1994).
           Bertoli conflates the two provisions in a single

argument -- that Judge Lechner's apparent repeated hostility to

him renders the judge unable to preside over a fair trial, and at

any rate creates a belief of bias and partiality in the mind of

the objective observer.    We will address the bases for recusal

separately.

           Pursuant to 28 U.S.C. § 455(a) a federal judge must

"disqualify himself in any proceeding in which his impartiality

might reasonably be questioned."     See Liteky, ____ U.S. at ____,

114 S.Ct. at 1150.     Section 455(b)(1) requires disqualification

where the judge "has a personal bias or prejudice concerning a

party."   The Supreme Court recently held that subsection (b)'s

"extrajudicial source" doctrine also applies to subsection (a).

Liteky, ____ U.S. at ____, 114 S.Ct. at 1157.     Under that

doctrine, bias, in order to form the basis for recusal, must stem

from a source outside of the official proceedings.     Because the

focus is on the source of the judge's views and actions,

"judicial rulings alone almost never constitute a valid basis for

a bias or partiality motion" because they almost never arise from

an extrajudicial source.    Id. at     , 114 S.Ct. at 1157 (citing

United States v. Grinnell Corp., 384 U.S. 563, 583, 86 S. Ct.
1698, 1710 (1966)).     Similarly, and for the same reason,

"judicial remarks during the course of a trial that are critical

or disapproving of, or even hostile to, counsel, the parties, or

their cases, ordinarily do not support a bias or partiality

challenge."   Id. at       , 114 S.Ct. at 1157.
           Despite finding an extra-judicial source requirement

under section 455(a), the Liteky Court held that opinions formed

during a judicial proceeding may in certain instances give rise

to a duty to recuse.      The court reasoned that if during "a

lengthy trial . . . the presiding judge for the first time learns

of an obscure religious sect, and acquires a passionate hatred

for all its adherents," the fact that the beliefs arose through a

judicial proceeding is of no consequence.      Id. at      , 114 S.Ct.

at 1154.   The duty to recuse would arise.     This is because the

words "extrajudicial bias" really are intended to convey the

notion of a "wrongful or inappropriate" bias, regardless of

whether the improper bias arises from evidence adduced at trial

or from some extraneous source.      "A favorable or unfavorable

predisposition can . . . deserve to be characterized as 'bias' or

'prejudice' because, even though it springs from the facts

adduced or the events occurring at trial, it is so extreme as to

display clear inability to render fair judgment."       Id. at     ,

114 S.Ct. at 1155.      In order for such bias to create a duty to

recuse, however, the court's actions must "reveal such a high

degree of favoritism or antagonism as to make fair judgment

impossible."   Id. at        , 114 S.Ct. at 1157.   Of course, section

455(a), by providing for recusal when a judge's impartiality may

"reasonably be questioned" still mandates an objective rather

than a subjective inquiry.      See id. at     , 114 S.Ct. at 1156

n.2 ("The judge does not have to be subjectively biased or

prejudiced, so long as he appears to be so.") (emphasis in
original); Alexander v. Primerica Holdings, Inc., 10 F.3d 155,
162 (3d Cir. 1993) ("[T]he public's confidence in the judiciary,

which may be irreparably harmed if a case is allowed to proceed

before a judge who appears to be tainted", requires that "justice

must satisfy the appearance of justice.") (quoting In re Asbestos

Litig., 977 F.2d 764, 776 (3d Cir. 1992)).

           Bertoli makes no allegation that Judge Lechner derived

his bias from an extrajudicial source.   Rather, all the incidents

he cites in his brief involve rulings and statements made by the

judge during the proceedings.   Thus, these incidents will not

support recusal unless, looked at objectively, "they display a

deep-seated favoritism or antagonism that would make fair

judgment impossible."

           We previously have commented on the antagonisms between

Judge Lechner and Bertoli and his various attorneys.   When

deciding a prior interlocutory appeal on May 7, 1993, we said:
          Perhaps understandably, the record in this case hints
          at some animus between the court and Bertoli and
          Bertoli's counsel. Bertoli has sought recusal on
          several occasions. He has called into question the
          district judge's ability to adjudicate fairly his
          pretrial motions. Some of the exchanges at the
          hearings the district court has already held indicate
          that this case has been contentious.


United States v. Bertoli, 994 F.2d 1002, 1025 (3d Cir.), cert.
denied,      U.S.   , 114 S. Ct. 77 (1993).   We cautioned counsel

and the court to "strive to avoid even the hint of rancor."    Id.

at 1027.   It is unfortunate that the rancor nevertheless

continued.

           But yet we do not believe the record indicates the type

of bias that would warrant Judge Lechner's recusal from this
case.     The essence of Bertoli's argument is that Judge Lechner

took every occasion to express dissatisfaction with him and his

counsel, and increased Bertoli's sentence at every opportunity.

A number of Bertoli's objections involve the judge's legal

rulings and factual findings.28    As noted above, such decisions

rarely form the basis for recusal, especially since such

decisions properly can be reviewed upon appeal.       It is true that

Judge Lechner sentenced Bertoli severely.     But Bertoli was

accused and convicted of serious crimes.     The judge's "knowledge

and the opinion it produced were properly and necessarily

acquired in the course of the proceedings, and are indeed

sometimes . . . necessary to completion of the judge's task."

Liteky,       U.S. at     , 114 S.Ct. at 1155.    We do not believe

that a reasonable person, looking at the rulings objectively,

would conclude that the court was partial.       Other objections

involve the judge's disposition towards Bertoli.29      However, the

28
 .   For instance, Bertoli points out that:

            -- The judge believed Juror Six over Juror Thirteen;

          -- After the verdict, the judge remanded Bertoli rather
than keeping him free on bail;

          -- The judge's credibility and legal determinations at
sentencing generally resulted in increases in the offense level;

          -- The judge adopted the government's arguments about
how to group the offenses for sentencing purposes.

29
 .   For instance:

            -- The judge criticized Mr. Bertoli in front of the
jury;
judge's comments, while perhaps reflecting impatience and

frustration, appear to have been directed solely at the manner in

which Bertoli tried his case.   In fact, "[i]f the judge did not

form judgments of the actors in those court-house dramas called

trials, he could never render decisions."    Id. at   , 114 S.Ct.

at 1155 (quoting In re J.P. Linahan, Inc., 138 F.2d 650, 654 (2d

Cir. 1943)); see also Liteky,      U.S. at    , 114 S.Ct. at 1157

("A judge's ordinary efforts at courtroom administration -- even

a stern and short-tempered judge's ordinary efforts at courtroom

administration -- remain immune.").

          Thus, this case is distinguishable from other occasions

where we have required recusal.   In Primerica Holdings, Inc., the

record reflected that the district judge accused the petitioners

(..continued)
          -- In denying Bertoli's motion for a mistrial, the
judge described the motion as "ridiculous, absurd and baseless."
He further said

               You have been conducting yourself throughout this
               trial trying to create error, trying to create a
               record. This is another example of it. This is
               an absurd motion, it's just another in the line of
               your baseless motions. That's denied. Now please
               sit down. Mr. Bertoli, your smirks, your
               laughing, your rolling your eyes, your sneering
               can't be tolerated any more. If you do it again
               in front of the jury, I'll have to comment in
               front of the jury. You're out of bounds and
               unprofessional. You're not conducting yourself
               the way you should. You're not acting like an
               attorney. Your cross-examination was anything but
               an attorney's cross-examination. Now, please stop
               it and please sit down and remain there. App. at
               670-71.

          -- The judge told Bertoli that "[f]rom day one in this
case either you or your attorneys have been taunting me."
themselves of acting in bad faith, and by responding in detail to

a petition for a writ of mandamus, had taken a personal interest

in the case.   In Haines v. Liggett Group Inc., 975 F.2d 81, 98

(3d Cir. 1992), statements in a pre-trial opinion by the judge

appeared to pre-judge important and disputed issues in the case;

see also In re Asbestos Litig., 977 F.2d at 778-85 (judge's

attendance at conference at plaintiff's expense constituted

appearance of partiality).

           We are all the more wary of reassigning this case,

because the record reflects that Bertoli engaged in a concerted

campaign to have Judge Lechner removed from the case.      On

November 2, 1987, Bertoli wrote a letter to Judge Lechner

criticizing the judge's handling of Cannistraro's sentencing in

an earlier case.   He threatened that "[i]f you do not resign from

the bench within thirty days, I will refer this matter to the

Judiciary committee and bar association for action."    App. at

346.   The next day, Bertoli wrote to then-Justice Thurgood

Marshall of the United States Supreme Court purporting to make a

"formal complaint and request to reprimand and take such other

action including impeachment. . . ."   App. at 346-47 (quoting

letter).   Then, Bertoli boasted to others that he was trying to

antagonize the judge.   See app. at 354-55.   Moreover, these

actions occurred at a time when "it appear[ed] Bertoli was aware

that he was a subject of a grand jury investigation which also

concerned Eisenberg."   Eisenberg, 734 F. Supp. at 1145.    We

always should be "keenly aware of the impact [decisions mandating

recusal] might have on the conduct of all disputed matters and
cases that district court judges try."   Primerica Holdings, Inc.,
10 F.3d at 166.   This principle is especially important in this

case, lest we encourage tactics designed to force recusal.

          Nor will we exercise our supervisory powers to reassign

the case upon remand.   Although in Liteky, the Supreme Court

declined to address whether the "extrajudicial source" doctrine

applies to a Court of Appeals' supervisory powers to reassign a

case upon remand, we previously have reviewed such requests under

an "appearance of impartiality" standard.    Primerica Holdings,

Inc., 10 F.3d at 167; Blasband v. Rales, 979 F.2d 324, 328 (3d

Cir. 1992); Haines, 975 F.2d at 98.   We need not address the

extent to which the standards set forth in Liteky apply to this

supervisory power, because we simply do not believe the district

court has exhibited an appearance of partiality.


                         III.   CONCLUSION

          For all the reasons detailed above, we will affirm the

judgment of conviction on March 30, 1994.    However, we will

vacate the sentence and will remand to the district court for

resentencing in accordance with this opinion.
                           USA v. Bertoli
                            No. 94-5167




ROTH, Circuit Judge, concurring:



                 I join the opinion in Parts I, II.A.1, and 2,

II.B, and III.   I concur with the result that the majority

reaches in Part II.A.3.   I write separately, however, to express

my concern on the issue of providing written transcripts to the

jury.   I recognize that other circuits have afforded trial courts

great discretion in determining whether or not to allow copies of

written transcripts to go to the jury.      In view of this

precedent, I agree that the trial court in this case did not

abuse its discretion.

                 I approve the cautionary language that the

majority suggests to prevent the jury from focusing improperly on

one portion of the testimony contained in a transcript.       However,

I would prefer to go further.   I would exercise our court's

inherent supervisory power to bar trial courts from permitting

the jury to obtain copies of written transcripts of trial

testimony unless the district judge ensured that:      (1) no party

was likely to be unduly prejudiced, and (2) the transcript or

particular portion thereof was not likely to be improperly used

by the jury.30   In this regard, the trial court should afford
30
 .    Although it is not to be invoked lightly, we have
exercised our supervisory power to resolve various procedural and
counsel for each party the opportunity to express counsel's

opinion as to the likelihood of prejudice and improper use.

                The Uniform Rules of Criminal Procedure (1987)

provide support for the limitation that I would propose to place

on a trial court's discretion to send written transcripts to the

jury.   In particular, Rule 533 provides that:
                "If the jury, after retiring for
           deliberations, requests a review of any
           evidence, the court, after notice to the
           parties, shall recall the jury to the
           courtroom. If the jury's request is
           reasonable, the court shall have any
           requested portion of the testimony read or
           played back to the jury and permit the jury
           to reexamine any requested exhibit received
           in evidence. The court need not submit
           evidence to the jury for review beyond that
           specifically requested by the jury, but the
           court also may have the jury review other
           evidence relating to the same factual issue
           in order to avoid undue emphasis on the
           evidence requested. If it is likely that the
           jury cannot otherwise adequately consider any
           evidence reviewed, the court may permit the
           jury to take the evidence, including any part
           of a deposition or of a prepared transcript
           or recording of the testimony, to the jury
           room if it appears:
(..continued)
substantive matters and to provide guidance to the district
courts. See, e.g., Pansy v. Borough of Stroudsburg, 23 F.3d 772,
786 and n.16 (3d Cir. 1994) (invoking inherent supervisory power
to require a showing of good cause whenever order of
confidentiality is granted); Sowell v. Butcher & Singer, Inc.,
926 F.2d 289, 295 (3d Cir. 1991) (invoked supervisory power to
require district courts, when granting motion for directed
verdict, to set forth explanation sufficient to permit this Court
to understand legal premise upon which decision was based); see
also Murray M. Schwartz, The Exercise of Supervisory Power By the
Third Circuit Court of Appeals, 27 Vill. L. Rev. 506, 510-11
(1982).
                (1) no party will be unduly prejudiced;
          and

               (2) the evidence is not likely to be
          improperly used by the jury.


(emphasis added).31

                I believe that the exercise of our supervisory

power in this manner would best protect the parties from the the

problems which are inherent in permitting trial transcripts to go

to the jury room.     At the same time we would afford a district

court the discretion to provide the jury with transcripts when

31
 . It is worthy of note, however, that the American Bar
Association's related Standard 15-4.2 of its Standards for
Criminal Justice (1991) does not make any reference to the
practice of permitting transcripts of testimony to go into the
jury room:
           Jury request to review evidence.
                (a) If the jury, after retiring for
           deliberation, requests a review of certain
           testimony or other evidence, they shall be
           conducted to the courtroom. Whenever the
           jury's request is reasonable, the court,
           after notice to the prosecutor and counsel
           for the defense, shall have the requested
           parts of the testimony read to the jury and
          shall permit the jury to reexamine the
          requested materials admitted into evidence.
                (b) The court need not submit evidence
          to the jury for review beyond that
          specifically requested by the jury, but in
          its discretion the court may also have the
          jury review other evidence relating to the
          same factual issue so as not to give undue
          prominence to the evidence requested.
(emphasis added). I read the failure of this standard to discuss
the practice of sending transcripts to the jury as a reluctance
on the part of the ABA to encourage courts to engage in such a
practice on a regular basis.
the court determines that such a practice is necessary and not

likely to be prejudicial to the parties.   Although such a rule

might indeed constitute an "intrusion into the district court's

discretion to adapt procedures to the situation in the case

before it," see Majority Opinion at 35, because of the magnitude

of my concerns, I consider such an intrusion to be warranted.